

Exhibit 10.3



EXCLUSIVE CHANNEL PARTNER AGREEMENT
THIS EXCLUSIVE CHANNEL PARTNER AGREEMENT (the “Agreement”) is made and entered
into effective as of January 6, 2011 (the “Effective Date”) by and between
INTREXON CORPORATION, a Virginia corporation with offices at 20358 Seneca
Meadows Parkway, Germantown, MD 20876 (“Intrexon”), and ZIOPHARM ONCOLOGY, INC.,
a Delaware corporation having its principal place of business at 1180 Avenue of
the Americas, 19th Floor, New York, NY 10036 (“ZIOPHARM”). Intrexon and ZIOPHARM
may be referred to herein individually as a “Party”, and collectively as the
“Parties.”
RECITALS
WHEREAS, Intrexon has expertise in and owns or controls proprietary technology
relating to the design and production of DNA vectors or their in vivo
expression; and
WHEREAS, ZIOPHARM now desires to become Intrexon’s exclusive channel partner
with respect to such technology for the purpose of developing the Cancer Program
(as defined herein), and Intrexon is willing to appoint ZIOPHARM as a channel
partner in such field under the terms and conditions of this Agreement.
NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:
ARTICLE 1

DEFINITIONS
As used in this Agreement, the following capitalized terms shall have the
following meanings:
1.1    “Affiliate” means, with respect to a particular Party, any other person
or entity that directly or indirectly controls, is controlled by, or is in
common control with such Party. As used in this Section 1.1, the term “controls”
(with correlative meanings for the terms “controlled by” and “under common
control with”) means the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities or other ownership interest of an entity,
or the possession, directly or indirectly, of the power to direct the management
or policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise. Notwithstanding the foregoing, except as set forth in
Section 2.3(a), Third Security shall be deemed not to be an Affiliate of
Intrexon, and any other person, corporation, partnership, or other entity that
would be an Affiliate of Intrexon solely because it and Intrexon are under
common control by Randal J. Kirk or by investment funds managed by Third
Security or an affiliate of Third Security shall also be deemed not to be an
Affiliate of Intrexon.
1.2    “Allowable Expenses” means any of the following expenses incurred by
ZIOPHARM or an Affiliate of ZIOPHARM after the First Commercial Sale in the
Territory of a ZIOPHARM Product, in each case to the extent specifically
attributable to such ZIOPHARM Product and specifically attributable to the
Commercialization of such ZIOPHARM Product: (a) Cost of Goods Sold, (b)
Marketing Expenses, (c) Distribution Expenses, (d) Post-Launch Product R&D
Expenses, and (e) Additional Commercialization Expenses, in each case as such
terms are defined and calculated in this Article 1 and in Exhibit A.
1.3    “Applicable Laws” has the meaning set forth in Section 8.2(d)(xiii).
1.4    “Authorizations” has the meaning set forth in Section 8.2(d)(xiii).
1.5    “Blocking Third Party IP” has the meaning set forth in Section 3.7(a).
1.6    “Cancer Program” has the meaning set forth in Section 2.1.


1

--------------------------------------------------------------------------------




1.7    “CC” has the meaning set forth in Section 2.2(b).
1.1    “Channel-Related Program IP” has the meaning set forth in Section 6.1(c).
1.2    “Claims” has the meaning set forth in Section 9.1.
1.3    “CMCC” has the meaning set forth in Section 2.2(b).
1.4    “Committees” has the meaning set forth in Section 2.2(a).
1.5    “Commercialize” or “Commercialization” means any activities directed to
marketing, promoting, distributing, importing for sale, offering to sell and/or
selling ZIOPHARM Products.
1.6    “Confidential Information” means each Party’s confidential information,
inventions, non-public know-how or non-public data disclosed pursuant to this
Agreement or any other confidentiality agreement between the Parties and shall
include, without limitation, manufacturing, marketing, financial, personnel and
other business information and plans, whether in oral, written, graphic or
electronic form.
1.7    “Control” means, with respect to a Patent or other intellectual property
right, that a Party owns or has a license to such right and has the ability to
grant a license or sublicense as provided for in this Agreement under such right
without violating the terms of any agreement or other arrangement with any Third
Party.
1.8    “CRC” has the meaning set forth in Section 2.2(b).
1.9    “Diligent Efforts” means, with respect to a Party’s obligation under this
Agreement, the level of efforts and resources reasonably required to diligently
develop, manufacture, and/or commercialize (as applicable) a ZIOPHARM Product in
a sustained manner, consistent with the efforts and resources a similarly
situated company working in the Field would typically devote to a product of
similar market potential, profit potential, strategic value and/or proprietary
protection, based on market conditions then prevailing. With respect to a
particular task or obligation, Diligent Efforts requires that the applicable
Party promptly assign responsibility for such task and consistently make and
implement decisions and allocate resources designed to advance progress with
respect to such task or obligation.
1.10    “Equity Agreements” has the meaning set forth in Section 5.1.
1.11    “Excess Product Liability Costs” has the meaning set forth in Section
9.3.
1.12    “Executive Officer” means the Chief Executive Officer of the applicable
Party, or another senior executive officer of such Party who has been duly
appointed by the Chief Executive Officer to act as the representative of the
Party to resolve, as the case may be, (a) a Committee dispute, provided that
such officer is not a member of the applicable Committee and occupies a position
senior to the positions occupied by the applicable Party’s members of the
applicable Committee, or (b) a dispute described in Section 11.1.
1.13    “Existing Cancer Programs” has the meaning set forth in Section 2.1.
1.14    “FDA” has the meaning set forth in Section 8.2(d)(xiii).
1.15    “Field Infringement” has the meaning set forth in Section 6.3(b)
1.16    “Field” means the use of DNA administered to humans for expression of
anti-cancer effectors for the purpose of treatment or prophylaxis of cancer;
provided, however, that the Field does not include any therapies or other
medical interventions that are directed toward the treatment or prophylaxis of a
non-cancer disease or condition (e.g., infectious disease) unless the primary
reason for such treatment or prophylaxis is to prevent cancer. For the avoidance
of doubt, the Field excludes (a) the treatment or prophylaxis of cancer in
non-human animals and (b) the


2

--------------------------------------------------------------------------------




amelioration of symptoms or complications of cancer, including side effects of
other cancer treatments (as opposed to the treatment of the cancer itself).
1.17    “First Commercial Sale” means, with respect to a ZIOPHARM Product and
country, the first sale to a Third Party of such ZIOPHARM Product in such
country after regulatory approval (and any pricing or reimbursement approvals,
if necessary) has been obtained in such country.
1.18    “Fully Loaded Cost” means the direct cost of the applicable good,
product or service plus indirect charges and overheads reasonably allocable to
the provision of such good, product or service in accordance with US GAAP.
1.19    “Information” means information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including without
limitation, databases, inventions, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data including pharmacological, biological, chemical, biochemical,
toxicological and clinical test data, analytical and quality control data,
stability data, studies and procedures, and patent and other legal information
or descriptions.
1.20    “Infringement” has the meaning set forth in Section 6.3(a).
1.21    “Intrexon Channel Technology” means Intrexon’s technology directed
towards in vivo expression of effectors, including without limitation the
technology embodied in the Intrexon Materials and the Intrexon IP.
1.22    “Intrexon Indemnitees” has the meaning set forth in Section 9.2.
1.23    “Intrexon IP” means the Intrexon Patents and Intrexon Know-How.
1.24    “Intrexon Know-How” means all Information (other than Intrexon Patents)
that (a) is Controlled by Intrexon as of the Effective Date or during the Term
and (b) is reasonably required or useful for ZIOPHARM to conduct the Cancer
Program. For the avoidance of doubt, the Intrexon Know-How shall include any
Information (other than Intrexon Patents) in the Channel-Related Program IP.
1.25    “Intrexon Materials” means the genetic code and associated gene
constructs used alone or in combination and such other proprietary reagents
including but not limited to plasmid vectors, virus stocks, and cells and cell
lines (e.g., natural killer cells and dendritic cells), in each case that are
reasonably required or provided to ZIOPHARM to conduct the Cancer Program.
1.26    “Intrexon Patents” means all Patents that (a) are Controlled by Intrexon
as of the Effective Date or during the Term; and (b) are reasonably required or
useful for ZIOPHARM to conduct the Cancer Program. For the avoidance of doubt,
the Intrexon Patents shall include any Patent in the Channel-Related Program IP.
1.27    “Intrexon Trademarks” means those trademarks related to the Intrexon
Channel Technology that are established from time to time by Intrexon for use
across its channel partnerships.
1.28    “Inventions” has the meaning set forth in Section 6.1(b).
1.29    “IPC” has the meaning set forth in Section 2.2(b).
1.30    “JSC” has the meaning set forth in Section 2.2(b).
1.31    “Losses” has the meaning set forth in Section 9.1.
1.32    “Net Sales” means, with respect to any ZIOPHARM Product, the net sales
of such ZIOPHARM Product by ZIOPHARM or an Affiliate of ZIOPHARM (including
without limitation net sales of ZIOPHARM Product


3

--------------------------------------------------------------------------------




to a non-Affiliate sublicensee but not including net sales by such non-Affiliate
sublicensee), as determined in accordance with US GAAP.
1.33    “Patents” means (a) all patents and patent applications (including
provisional applications), (b) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, requests for continued
examination, confirmations, re-examinations, extensions, supplementary
protection certificates and the like of the foregoing, and (c) any foreign or
international equivalents of any of the foregoing.
1.34    “Product Profit” means Net Sales less Allowable Expenses.
1.35    “Product-Specific Program Patent” means any issued Intrexon Patent where
all the claims are directed to Inventions that relate solely and specifically to
ZIOPHARM Products. In the event of a disagreement between the Parties as to
whether a particular Intrexon Patent is or is not a Product-Specific Program
Patent, the Parties shall seek to resolve the issue through discussions at the
IPC, provided that if the Parties are unable to resolve the disagreement, the
issue shall be submitted to arbitration pursuant to Section 11.2. Any Intrexon
Patent that is subject to such a dispute shall be deemed not to be a
Product-Specific Program Patent unless and until (a) Intrexon agrees in writing
that such Patent is a Product-Specific Program Patent or (b) an arbitrator or
arbitration panel determines, pursuant to Article 11, that such Intrexon Patent
is a Product-Specific Program Patent.
1.36    “Proposed Terms” has the meaning set forth in Section 11.2.
1.37    “Prosecuting Party” has the meaning set forth in Section 6.2(c).
1.38    “Recovery” has the meaning set forth in Section 6.3(f).
1.39    “Required Third Party IP” has the meaning set forth in Section 3.7(a).
1.40    “Retained Product” has the meaning set forth in Section 10.4(a).
1.41    “Reverted Product” has the meaning set forth in Section 10.4(c).
1.42    “SEC” means the United States Securities and Exchange Commission.
1.43    “Sublicensing Revenue” means any cash consideration (including upfront
payments, milestone payments, and royalties), and the cash equivalent of all
other consideration, actually received by ZIOPHARM or its Affiliate from a Third
Party in consideration for a grant of a sublicense under the Intrexon IP or any
rights to develop or commercialize ZIOPHARM Products, but excluding: (a) any
amounts paid as bona fide reimbursement for research and development costs to
the extent incurred following such grant; (b) bona fide loans or any payments in
consideration for a grant of equity of ZIOPHARM to the extent that such
consideration is equal to or less than fair market value (i.e. any amounts in
excess of fair market value shall be Sublicensing Revenue); or (c) amounts
received from sublicensees in respect of any ZIOPHARM Product sales that are
included in Net Sales.
1.44    “Superior Therapy” means a cancer therapy in the Field that, based on
the data then available, (a) demonstrably appears to offer superior efficacy,
safety or cost, as compared with both (i) those therapies that are marketed
(either by ZIOPHARM or others) at such time for a given cancer indication and
(ii) those therapies that are being actively developed by ZIOPHARM for such
cancer indication; (b) demonstrably appears to represent a substantial
improvement over such existing therapies; and (c) has intellectual property
protection and a regulatory approval pathway that, in each case, would not
present a significant barrier to commercial development.
1.45    “Support Memorandum” has the meaning set forth in Section 11.2.
1.46    “Third Party” means any individual or entity other than the Parties or
their respective Affiliates.
1.47    “Third Party IP” has the meaning set forth in Section 3.7(a).


4

--------------------------------------------------------------------------------




1.48    “Third Security” means Third Security, LLC.
1.49    “Territory” means the entire world.
1.50    “US GAAP” means generally accepted accounting principles in the United
States.
1.51    “Working Group” has the meaning set forth in Section 2.3(d).
1.52    “ZIOPHARM Indemnitees” has the meaning set forth in Section 9.1.
1.53    “ZIOPHARM Product” means any product in the Field that is created,
produced, developed, or identified directly or indirectly by or on behalf of
ZIOPHARM during the term of this Agreement, whether through use or practice of
Intrexon Channel Technology or the Intrexon Materials or otherwise, including,
without limitation, any products that are the subject of the Existing Cancer
Programs.
1.54    “ZIOPHARM Program Patent” has the meaning set forth in Section 6.2(b).
1.55    “ZIOPHARM Termination IP” means all Patents or other intellectual
property that ZIOPHARM or any of its Affiliates Controls as of the Effective
Date or during the Term that Cover, or is otherwise necessary or useful for, the
development, manufacture or commercialization of a Reverted Product or necessary
or useful for Intrexon to operate in the Field.
ARTICLE 2    

SCOPE OF CHANNEL PARTNERSHIP; MANAGEMENT
2.1    General. The general purpose of the channel partnership described in this
Agreement will be to use the Intrexon Channel Technology (a) in connection with
the following currently existing Intrexon programs in the Field: DC-RTS IL-12
Phase Ib clinical cancer program (IND #13565) and the AdV RTS-IL-12 cancer
program (the “Existing Cancer Programs”) and (b) generally to research, develop
and commercialize products for use in the Field (collectively, the “Cancer
Program”). As provided below, the JSC shall establish projects for the Cancer
Program. Either Party may propose potential projects in the Field for review and
consideration by the JSC.
2.2    Committees.
(a)    Generally. The Parties desire to establish several committees
(collectively, “Committees”) to oversee the Cancer Program and to facilitate
communications between the Parties with respect thereto. Each of such Committees
shall have the responsibilities and authority allocated to it in this Article 2.
Each of the Committees shall have the obligation to exercise its authority
consistent with the respective purpose for such Committee as stated herein and
any such decisions shall be made in good faith.
(b)    Formation and Purpose. Promptly following the Effective Date, the Parties
shall create the Committees listed in the chart below, each of which shall have
the purpose indicated in the chart.


5

--------------------------------------------------------------------------------




Committee
Purpose
Joint Steering Committee (“JSC”)
Establish projects for the Cancer Program and establish the priorities for such
projects.
Chemistry, Manufacturing and Controls Committee (“CMCC”)
Establish project plans and review and approve activities and budgets for
chemistry, manufacturing, and controls under the Cancer Program.
Clinical/Regulatory Committee (“CRC”)
Review and approve all research and development plans, clinical projects and
publications, and regulatory filings and correspondence under the Cancer
Program; review and approve itemized budgets with respect to the foregoing.
Commercialization Committee (“CC”)
Establish project plans and review and approve activities and budgets for
commercialization activities under the Cancer Program.
Intellectual Property Committee (“IPC”)
Evaluate intellectual property issues in connection with the Cancer Program;
review and approve itemized budgets with respect to the foregoing.



2.3    General Committee Membership and Procedure.
(a)    Membership. For each Committee, each Party shall designate an equal
number of representatives who are employees of such Party or an Affiliate of
such Party (not to exceed three (3) for each Party) with appropriate expertise
to serve as members of such Committee (and Third Security shall be deemed to be
an Affiliate of Intrexon solely for purposes of this Section 2.3). Each
representative may serve on more than one Committee as appropriate in view of
the individual’s expertise. Each Party may replace its Committee representatives
at any time upon written notice to the other Party. Each Committee shall have a
chairperson; the chairperson of each committee shall serve for a two-year term
and the right to designate which representative to the Committee will act as
chairperson shall alternate between the Parties, with ZIOPHARM selecting the
chairperson first for the JSC, CRC and CC, and Intrexon selecting the
chairperson first for the CMCC and IPC. The chairperson of each Committee shall
be responsible for calling meetings, preparing and circulating an agenda in
advance of each meeting of such Committee, and preparing and issuing minutes of
each meeting within thirty (30) days thereafter.
(b)    Meetings. Each Committee shall hold meetings at such times as it elects
to do so, but in no event shall such meetings be held less frequently than once
every six (6) months. Meetings of any Committee may be held in person or by
means of telecommunication (telephone, video, or web conferences). To the extent
that a Committee holds any meetings in person, the Parties will alternate in
designating the location for such in-person meetings, with ZIOPHARM selecting
the first meeting location for each Committee. A reasonable number of additional
representatives of a Party may attend meetings of a Committee in a non-voting
capacity. Each Party shall be responsible for all of its own expenses of
participating in any Committee (including without limitation in any Working
Group).
(c)    Meeting Agendas. Each Party will disclose to the other proposed agenda
items along with appropriate information at least seven (7) business days in
advance of each meeting of the applicable Committee; provided, that a Party may
provide its agenda items to the other Party within a lesser period of time in
advance of the meeting, or may propose that there not be a specific agenda for a
particular meeting, so long as such other Party consents to such later addition
of such agenda items or the absence of a specific agenda for such Committee
meeting.


6

--------------------------------------------------------------------------------




(d)    Working Groups. From time to time, each Committee may establish and
delegate duties to other committees, sub-committees or directed teams (each, a
“Working Group”) on an “as-needed” basis to oversee particular projects or
activities. Each such Working Group shall be constituted and shall operate as
the applicable Committee determines; provided, that each Working Group shall
have equal representation from each Party. Each Working Group and its activities
shall be subject to the oversight, review and approval of, and shall report to,
the Committee that established such Working Group. In no event shall the
authority of the Working Group exceed that specified for the relevant Committee
in this Article 2.
(e)    Limitations of Committee Powers. Each Committee shall have only such
powers as are specifically delegated to it hereunder or from time to time as
agreed to by the mutual consent of the Parties and shall not be a substitute for
the rights of the Parties. Without limiting the generality of the foregoing, no
Committee shall have any power to amend this Agreement. Any amendment to the
terms and conditions of this Agreement shall be implemented pursuant to Section
12.7 below.
2.4    Committee Decision-Making. If a Committee is unable to reach unanimous
consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Executive Officer of the other Party. The Executive Officers
of each of the Parties will meet at least once in person or by means of
telecommunication (telephone, video, or web conferences) to discuss the dispute
and use their good faith efforts to resolve the dispute within thirty (30) days
after submission of such dispute to the Executive Officers. If any such dispute
is not resolved by the Executive Officers within thirty (30) days after
submission of such dispute to such officers, then the Executive Officer of the
Party specified in the applicable subsection below shall have the authority to
finally resolve such dispute acting in good faith.
(a)    Casting Vote at JSC. If a dispute at the JSC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of ZIOPHARM shall have the
authority to finally resolve such dispute
(b)    Casting Vote at CMCC. If a dispute at the CMCC is not resolved pursuant
to Section 2.4 above, then (i) in the case of any disputes relating to the
Intrexon Materials, the manufacture of a ZIOPHARM Product active pharmaceutical
ingredient, or the manufacturing of other components of ZIOPHARM Products
contracted for or manufactured by Intrexon, the Executive Officer of Intrexon
shall have the authority to finally resolve such dispute; and (ii) in the case
of any other disputes, the Executive Officer of ZIOPHARM shall have the
authority to finally resolve such dispute.
(c)    Casting Vote at CRC. If a dispute at the CRC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of ZIOPHARM shall have the
authority to finally resolve such dispute.
(d)    Casting Vote at CC. If a dispute at the CC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of ZIOPHARM shall have the
authority to finally resolve such dispute.
(e)    Casting Vote at IPC. If a dispute at the IPC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Intrexon shall have the
authority to finally resolve such dispute, provided that such authority shall be
shared by the Parties with respect to Product-Specific Program Patents (i.e.
neither Party shall have the casting vote on such matters, and any such disputes
shall be resolved pursuant to Article 11).
(f)    Other Committees. If any additional Committee is formed, then the Parties
shall, at the time of such formation, agree on which Party shall have the
authority to finally resolve a dispute that is not resolved pursuant to Section
2.4 above.
(g)    Restrictions. Neither Party shall exercise its right to finally resolve a
dispute at a committee in accordance with this Section 2.4 in a manner that (i)
excuses such Party from any of its obligations specifically enumerated under
this Agreement; (ii) expands the obligations of the other Party under this
Agreement; (iii) negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iv) purports to resolve any
dispute involving the breach or alleged breach of this Agreement; (v) resolves a
matter if the provisions of this


7

--------------------------------------------------------------------------------




Agreement specify that mutual agreement is required for such matter; or (vi)
would require the other Party to perform any act that is inconsistent with
applicable law.
ARTICLE 3    

LICENSE GRANTS
3.1    Licenses to ZIOPHARM.
(a)    Subject to the terms and conditions of this Agreement, Intrexon hereby
grants to ZIOPHARM a license under the Intrexon IP to research, develop, use,
import, make, have made, sell, and offer for sale ZIOPHARM Products in the Field
in the Territory. Such license shall be exclusive (even as to Intrexon) with
respect to any clinical development, selling, offering for sale or other
Commercialization of ZIOPHARM Products in the Field, and shall be otherwise
non-exclusive.
(b)    Subject to the terms and conditions of this Agreement, Intrexon hereby
grants to ZIOPHARM a non-exclusive, royalty-free license to use and display the
Intrexon Trademarks, solely in connection with the Commercialization of ZIOPHARM
Products, in the promotional materials, packaging, and labeling for ZIOPHARM
Products, as provided under and in accordance with Section 4.9.
3.2    Sublicensing. Except as provided below, ZIOPHARM shall not sublicense the
rights granted under Section 3.1 to any Third Party, or transfer the Intrexon
Materials to any Third Party, or otherwise grant any Third Party the right to
research, develop, use, or commercialize ZIOPHARM Products, in each case except
with Intrexon’s written consent, which written consent may be withheld in
Intrexon’s sole discretion. Notwithstanding the foregoing, ZIOPHARM may
transfer, to the extent reasonably necessary, Intrexon Materials to a Third
Party contractor performing post-API fill/finish responsibilities for ZIOPHARM
Products, and may grant any sublicenses necessary to enable such Third Party to
perform such activities. In addition, ZIOPHARM shall not sublicense the rights
granted under Section 3.1 to an Affiliate, or transfer the Intrexon Materials to
any Affiliate, or otherwise grant any Affiliate the right to research, develop,
use, or commercialize ZIOPHARM Products, in each case except with Intrexon’s
written consent, which written consent shall not be unreasonably withheld or
delayed. In the event that Intrexon consents to any such grant or transfer to an
Affiliate, ZIOPHARM shall remain responsible for, and be guarantor of, the
performance by any such Affiliate and shall cause such Affiliate to comply with
the provisions of this Agreement in connection with such performance (as though
such Affiliate were ZIOPHARM), including any payment obligations owed to
Intrexon hereunder. None of the enforcement rights under the Intrexon Patents
that are granted to ZIOPHARM pursuant to Section 6.3 shall be transferred to, or
exercised by, a sublicensee except with Intrexon’s prior written consent, which
may be withheld in Intrexon’s sole discretion.
3.3    No Non-Permitted Use. ZIOPHARM hereby covenants that it shall not, nor
shall it permit any Affiliate or, if applicable, (sub)licensee, to use or
practice, directly or indirectly, any Intrexon IP, Intrexon Channel Technology,
or Intrexon Materials for any purposes other than those expressly permitted by
this Agreement.
3.4    Exclusivity. Intrexon and ZIOPHARM mutually agree that, under the channel
partnership established by this Agreement, it is intended that the Parties will
be exclusive to each other in the Field. To this end, neither Intrexon nor its
Affiliates shall make the Intrexon Channel Technology or Intrexon Materials
available to any Third Party for the purpose of developing or commercializing
products in the Field, and neither Intrexon nor any Affiliate shall pursue
(either by itself or with a Third Party or Affiliate) the research, development
or commercialization of any product for purpose of sale in the Field, outside of
the Cancer Program. Further, neither ZIOPHARM nor its Affiliates shall pursue
(either by itself or with a Third Party or Affiliate) the research, development
or commercialization of any product for purpose of sale in the Field, outside of
the Cancer Program.
3.5    Off Label Use. For purpose of clarity, (a) following the First Commercial
Sale of a ZIOPHARM Product, the use by direct or indirect purchasers or other
users of ZIOPHARM Products outside the Field (i.e. “off label use”) shall not
constitute a breach by ZIOPHARM of the terms of Section 3.3 or 3.4, provided
that neither ZIOPHARM nor its Affiliate (nor any Third Party under contract with
either of them) marketed or promoted ZIOPHARM Products


8

--------------------------------------------------------------------------------




for such off-label use; and (b) following the first commercial sale of a product
by Intrexon, an Intrexon Affiliate, or a Third Party sublicensee, collaborator,
or partner of Intrexon, the use by direct or indirect purchasers or other users
of such products in the Field (i.e. “off label use”) shall not constitute a
breach by Intrexon of the terms of Section 3.4, provided that neither Intrexon
nor its Affiliate (nor any Third Party under contract with either of them)
marketed or promoted such products for such off-label use.
3.6    No Prohibition on Intrexon. Except as explicitly set forth in Sections
3.1 and 3.4, nothing in this Agreement shall prevent Intrexon from practicing or
using the Intrexon Materials, Intrexon Channel Technology, and Intrexon IP for
any purpose, and to grant to Third Parties the right to do the same. Without
limiting the generality of the foregoing, ZIOPHARM acknowledges that Intrexon
has all rights, in Intrexon’s sole discretion, to make the Intrexon Materials,
Intrexon Channel Technology (including any active pharmaceutical ingredient used
in a ZIOPHARM Product), and Intrexon IP available to Third Party channel
partners for use in fields outside the Field.
3.7    Third Party Licenses.
(a)    Intrexon shall obtain, at its sole expense, any licenses from Third
Parties that are required in order to practice the Intrexon Channel Technology
in the Field where the licensed intellectual property is directed to Intrexon’s
in vivo expression system or the specific effector molecule used in the Existing
Cancer Programs as of the Effective Date (but excluding intellectual property
directed to any other specific effector molecules) (“Required Third Party IP”).
Other than with respect to Required Third Party IP, ZIOPHARM shall be solely
responsible for obtaining, at its sole expense, any licenses from Third Parties
that ZIOPHARM determines, in its sole discretion, are required in order to
lawfully make, use, sell, offer for sale, or import ZIOPHARM Products (“Blocking
Third Party IP”). Required Third Party IP and Blocking Third Party IP are
collectively referred to as “Third Party IP”).
(b)    In the event that either Party desires to license from a Third Party any
Required Third Party IP or Blocking Third Party IP, such Party shall so notify
the other Party in writing, and the IPC shall discuss such Third Party IP and
its applicability to the ZIOPHARM Products and to the Field. As provided above
in Section 3.7(a), Intrexon shall have the sole right and responsibility to
pursue a license under Required Third Party IP, and ZIOPHARM hereby covenants
that it shall not itself directly license such Required Third Party IP at any
time, provided that ZIOPHARM may (but shall not be obligated to) obtain such a
license directly if the Third Party owner or licensee of such Required Third
Party IP brings an infringement action against ZIOPHARM or its Affiliates and,
after written notice to Intrexon of such action, Intrexon fails to obtain a
license to such Required Third Party IP within ninety (90) days after such
notice. Following the IPC’s discussion of any Blocking Third Party IP, subject
to Section 3.7(c), ZIOPHARM shall have the right to pursue a license under
Blocking Third Party IP, at ZIOPHARM’s sole expense. For the avoidance of doubt,
Intrexon may at any time obtain a license under Blocking Third Party IP outside
the Field, at Intrexon’s sole expense, provided that if Intrexon decides to seek
to obtain such a license, it shall use reasonable efforts to coordinate its
licensing activities in this regard with ZIOPHARM.
(c)    ZIOPHARM shall provide the proposed terms of any license under Blocking
Third Party IP and the final version of the definitive license agreement for any
Blocking Third Party IP to the IPC for review and discussion prior to signing,
and shall consider Intrexon’s comments thereto in good faith. To the extent that
ZIOPHARM obtains a license under Required Third Party IP, ZIOPHARM shall provide
the final version of the definitive license agreement for such Required Third
Party IP to the IPC. If ZIOPHARM acquires rights under any Third Party IP
outside the Field, it will do so on a non-exclusive basis unless it obtains the
prior written consent of Intrexon for such license outside the Field to be
exclusive. Any Party that is pursuing a license to any Third Party IP with
respect to the Field under this Section 3.7 shall keep the other Party
reasonably informed of the status of any negotiations relating thereto. For
purposes of clarity, (i) any costs incurred by Intrexon in obtaining and
maintaining licenses to Required Third Party IP shall be borne solely by
Intrexon and shall not be included as an Allowable Expense, and (ii) any costs
incurred by ZIOPHARM in obtaining and maintaining licenses to Blocking Third
Party IP (and, to the limited extent provided in subsection (b), Required Third
Party IP) shall be treated as an Allowable Expense in determining Product
Profit.
(d)    For any Third Party license under which ZIOPHARM or its Affiliates obtain
a license under Patents claiming inventions or know-how specific to or used or
incorporated into the development, manufacture, and/or commercialization of
ZIOPHARM Products, ZIOPHARM shall use commercially reasonable efforts to ensure
that


9

--------------------------------------------------------------------------------




ZIOPHARM will have the ability, pursuant to Section 10.4(h), to assign such
agreement to Intrexon or grant a sublicense to Intrexon thereunder (having the
scope set forth in Section 10.4(h)).
(e)    The licenses granted to ZIOPHARM under Section 3.1 may include
sublicenses under Intrexon IP that has been licensed to Intrexon by one or more
Third Parties. Any such sublicenses are subject to the terms and conditions set
forth in the applicable upstream license agreement, subject to the cost
allocation set forth in Section 3.7(c), provided that Intrexon shall either
provide unredacted copies of such upstream license agreements to ZIOPHARM or
shall disclose in writing to ZIOPHARM all of such terms and conditions that are
applicable to ZIOPHARM. ZIOPHARM shall not be responsible for complying with any
provisions of such upstream license agreements unless, and to the extent that,
such provisions have been disclosed to ZIOPHARM as provided in the preceding
sentence.
3.8    Licenses to Intrexon. Subject to the terms and conditions of this
Agreement, ZIOPHARM hereby grants to Intrexon a non-exclusive, worldwide,
fully-paid, royalty-free license, under any applicable Patents or other
intellectual property Controlled by ZIOPHARM or its Affiliates, solely to the
extent necessary for Intrexon to conduct those responsibilities assigned to it
under this Agreement, which license shall be sublicensable solely to Intrexon’s
Affiliates or to any of Intrexon’s subcontractors.
3.9    Restrictions Relating to Intrexon Materials. ZIOPHARM shall use the
Intrexon Materials solely for purposes of the Cancer Program and not for any
other purpose without the prior written consent of Intrexon. With respect to the
Intrexon Materials comprising Intrexon’s vector assembly technology, ZIOPHARM
shall not, and shall ensure that ZIOPHARM personnel do not (a) distribute, sell,
lend or otherwise transfer such Intrexon Materials to any Third Party; (b)
co-mingle such Intrexon Materials with any other proprietary biological or
chemical materials without Intrexon’s written consent; or (c) analyze such
Intrexon Materials or in any way attempt to reverse engineer or sequence such
Intrexon Materials.
ARTICLE 4    

OTHER RIGHTS AND OBLIGATIONS
4.1    Development and Commercialization. Subject to Sections 4.6 and 4.7,
ZIOPHARM shall be solely responsible for the performance of the Cancer Program
and the development and commercialization of ZIOPHARM Products in the Field.
ZIOPHARM shall be responsible for all costs incurred in connection with the
Cancer Program except that Intrexon shall be responsible for the following: (a)
costs of establishing manufacturing capabilities and facilities in connection
with Intrexon’s manufacturing obligation under Section 4.6 (provided, however,
that Intrexon may include an allocable portion of such costs, through
depreciation and amortization, when calculating the Fully Loaded Cost of
manufacturing ZIOPHARM Product, to the extent such allocation, depreciation, and
amortization is permitted by US GAAP, it being recognized that the majority of
non-facilities scale-up costs cannot be capitalized and amortized under US
GAAP); (b) costs of discovery-stage research with respect to the Intrexon
Channel Technology and Intrexon Materials (i.e., platform improvements) (but,
for clarity, excluding research described in Section 4.7); (c) payments under
Section 3.7(c)(i) in respect of Required Third Party IP; and (d) costs of
filing, prosecution and maintenance of Intrexon Patents. The costs encompassed
within subsection (a) above shall include the scale-up of Intrexon Materials and
API for clinical trials and commercialization of ZIOPHARM Products undertaken
pursuant to Section 4.6, which shall be at Intrexon’s cost whether it elects to
conduct such efforts internally or through Third Party contractors retained by
either Intrexon or ZIOPHARM (with Intrexon’s consent).
4.2    Transfer of Existing Cancer Programs. Promptly following the Effective
Date, Intrexon shall promptly assign to ZIOPHARM, and will provide full copies
of, all regulatory approvals and regulatory filings that relate to the Existing
Cancer Programs. Intrexon shall also (a) make available to ZIOPHARM all Intrexon
Materials associated with the conduct of the Existing Cancer Programs, and (b)
take such actions and execute such other instruments, assignments and documents
as may be necessary to effect the transfer of rights thereunder to ZIOPHARM. No
later than sixty (60) days after the Effective Date (or as soon thereafter as
practicable), Intrexon shall provide to ZIOPHARM copies of the relevant portions
of all material reports and data, including clinical and non-clinical data and
reports, obtained or generated by or on behalf of Intrexon or its Affiliates in
connection with the Existing Cancer


10

--------------------------------------------------------------------------------




Programs. Thereafter, as additional projects are included in the Cancer Program,
the JSC shall develop a plan and protocol for each such project relating to the
transfer of relevant data and Intrexon Materials.
4.3    Information and Reporting. ZIOPHARM will keep Intrexon informed about
ZIOPHARM’s efforts to develop and commercialize ZIOPHARM Products, including
reasonable and accurate summaries of ZIOPHARM’s (and its Affiliates’ and, if
applicable, (sub)licensees’) global development plans (as updated), global
marketing plans (as updated), progress towards meeting the goals and milestones
in such plans and explanations of any material deviations, and significant
developments in the development and/or commercialization of the ZIOPHARM
Products, including initiation or completion of a clinical trial, submission of
a United States or international regulatory filing, receipt of a response to
such United States or international regulatory filing, clinical safety event,
receipt of Regulatory Approval, or commercial launch. Intrexon will keep
ZIOPHARM informed about Intrexon’s efforts (a) to establish manufacturing
capabilities and facilities for ZIOPHARM Products (and Intrexon Materials
relevant thereto) and otherwise perform its manufacturing responsibilities under
Section 4.6 and (b) to undertake discovery-stage research for the Cancer Program
with respect to the Intrexon Channel Technology and Intrexon Materials. Such
disclosures by ZIOPHARM and Intrexon will be made in the course of JSC meetings
at least once every six (6) months while ZIOPHARM Products are being developed
or commercialized anywhere in the world, and shall be reflected in the minutes
of such meetings.
4.4    Regulatory Matters. At all times after the Effective Date, ZIOPHARM shall
own and maintain, at its own cost, all regulatory filings and Regulatory
Approvals for ZIOPHARM Products that ZIOPHARM is developing or Commercializing
pursuant to this Agreement. As such, ZIOPHARM shall be responsible for reporting
all adverse events related to such ZIOPHARM Products to the appropriate
regulatory authorities in the relevant countries, in accordance with the
applicable laws and regulations of such countries. The decision to list or not
list Patents in any regulatory filing for a ZIOPHARM Product (for example, as
required by 21 C.F.R. § 314.53(b)), or add or delete a Patent from a regulatory
filing shall be determined by Intrexon, after consultation with ZIOPHARM, except
with respect to Product Specific Program Patents, which will be mutually
determined by the Parties.
4.5    Diligence.
(a)    ZIOPHARM shall use Diligent Efforts to develop and commercialize ZIOPHARM
Products.
(b)    Without limiting the generality of the foregoing, Intrexon may, from time
to time, notify ZIOPHARM that it believes it has identified a Superior Therapy,
and in such case shall provide to ZIOPHARM its then-available information about
such therapy. ZIOPHARM shall have the following obligations with respect to such
proposed Superior Therapy: (i) within sixty (60) days after such notification,
ZIOPHARM shall prepare and deliver to the JSC for review and approval a
development plan detailing how ZIOPHARM will pursue the Superior Therapy
(including a proposed budget); (ii) ZIOPHARM shall revise the development plan
as directed by the JSC; and (iii) following approval of the development plan by
the JSC, ZIOPHARM shall use Diligent Efforts to pursue the development of the
Superior Therapy under the Cancer Program in accordance with such development
plan. If ZIOPHARM fails to comply with the foregoing obligations, or if ZIOPHARM
exercises its casting vote at the JSC to either (x) prevent the approval of a
development plan for a Superior Therapy; (y) delay such approval more than sixty
(60) days after delivery of the development plan to the JSC; or (z) approve a
development plan that is insufficient in view of the nature and magnitude of the
opportunity presented by the Superior Therapy, then Intrexon shall have the
termination right set forth in Section 10.2(b) (subject to the limitation set
forth therein). For clarity, any dispute arising under this 4.5, including any
dispute as to whether a proposed project constitutes a Superior Therapy (as with
any other dispute under this Agreement) shall be subject to dispute resolution
in accordance with Article 11.
(c)    The activities of ZIOPHARM’s Affiliates and any permitted sublicensees
shall be attributed to ZIOPHARM for the purposes of evaluating ZIOPHARM’s
fulfillment of the obligations set forth in this Section 4.5.
4.6    Manufacturing. Intrexon shall use Diligent Efforts to perform any
manufacturing activities in connection with the Cancer Program that relate to
the Intrexon Materials, the manufacture of bulk drug product, the manufacturing
of bulk quantities of other components of ZIOPHARM Products, or any earlier
steps in the manufacturing process for ZIOPHARM Products. Except as provided in
Section 4.1, any manufacturing undertaken by Intrexon


11

--------------------------------------------------------------------------------




pursuant to the preceding sentence shall be performed in exchange for cash
payments equal to Intrexon’s Fully Loaded Cost in connection with such
manufacturing, on terms to be negotiated by the Parties in good faith. In the
event that Intrexon does not manufacture Intrexon Materials, bulk drug product
or bulk qualities of other components of ZIOPHARM Products, then Intrexon shall
provide to ZIOPHARM or a contract manufacturer selected by ZIOPHARM and approved
by Intrexon all Information Controlled by Intrexon that is related to the
manufacturing of such Intrexon Materials, bulk drug product or bulk qualities of
other components of ZIOPHARM Products, for use in the Field and is reasonably
necessary to enable ZIOPHARM or such contract manufacturer (as appropriate) for
the sole purpose of manufacturing such Intrexon Materials, bulk drug product or
bulk quantities of other components of ZIOPHARM Products, in each case as
manufactured by Intrexon. The costs and expenses incurred by Intrexon in
carrying out such transfer shall be borne by Intrexon. Any manufacturing
Information transferred hereunder to ZIOPHARM or its contract manufacturer shall
not be further transferred to any Third Party or ZIOPHARM Affiliate without the
prior written consent of Intrexon; provided, however, that Intrexon shall not
unreasonably withhold such consent if necessary to permit ZIOPHARM to switch
manufacturers.
4.7    Support Services. From time to time, on an ongoing basis, ZIOPHARM shall
request, or Intrexon may propose, that Intrexon perform certain support services
with respect to the Cancer Program, such services including but not limited to,
pre-clinical or clinical activities relating to transition of the Cancer Program
to ZIOPHARM. To the extent that the Parties mutually agree that Intrexon should
perform such services, the Parties shall negotiate in good faith the terms under
which services would be performed, it being understood that Intrexon would be
compensated for such services by cash payments equal to Intrexon’s Fully Loaded
Cost in connection with such services.
4.8    Compliance with Law. Each Party shall comply, and shall ensure that its
Affiliates, (sub)licensees and Third Party contractors comply, with all
applicable laws, regulations, and guidelines applicable to the Cancer Program,
including without limitation those relating to the transport, storage, and
handling of Intrexon Materials and ZIOPHARM Products.
4.9    Trademarks. To the extent permitted by applicable law and regulations,
ZIOPHARM shall, and shall ensure that the packaging, promotional materials, and
labeling for ZIOPHARM Products shall carry, in a conspicuous location, the
applicable Intrexon Trademark(s), subject to ZIOPHARM’s reasonable approval of
the size, position, and location thereof. ZIOPHARM shall provide Intrexon with
copies of any materials containing the Intrexon Trademarks prior to using or
disseminating such materials, in order to obtain ZIOPHARM’s approval thereof.
ZIOPHARM’s use of the Intrexon Trademarks shall be subject to prior review and
approval of the IPC. ZIOPHARM acknowledges Intrexon’s sole ownership of the
Intrexon Trademarks and agrees not to take any action inconsistent with such
ownership. ZIOPHARM covenants that it shall not use any trademark confusingly
similar to any Intrexon Trademarks in connection with any products (including
any ZIOPHARM Product). From time to time during the Term, Intrexon shall have
the right to obtain from ZIOPHARM samples of ZIOPHARM Product sold by ZIOPHARM
or its Affiliates or sublicensees for the purpose of inspecting the quality of
such ZIOPHARM Products and use of the Intrexon Trademark(s). In the event that
Intrexon inspects the quality of such ZIOPHARM Products and use of the Intrexon
Trademark, Intrexon shall notify the result of such inspection to ZIOPHARM in
writing thereafter. ZIOPHARM shall comply with reasonable policies provided by
Intrexon from time-to-time to maintain the goodwill and value of the Intrexon
Trademarks.
ARTICLE 5    

COMPENSATION
5.1    Equity. In partial consideration for ZIOPHARM’s appointment as an
exclusive channel partner and the other rights granted to ZIOPHARM hereunder,
ZIOPHARM has agreed to issue to Intrexon certain shares of ZIOPHARM’s common
stock, in accordance with the terms and conditions of that certain Stock
Purchase Agreement and Registration Rights Agreement, each of even date herewith
(the “Equity Agreements”). Pursuant to the Equity Agreements, Intrexon has also
agreed to purchase certain shares of the Company’s common stock for cash
consideration, subject to the terms and conditions therein. Provided that all
closing conditions for the First Tranche Closing (as defined in the Equity
Agreements) that are within the reasonable control of Intrexon have been
satisfied or waived, the issuance


12

--------------------------------------------------------------------------------




of the First Tranche Shares (as defined in the Equity Agreements) is a condition
subsequent to the effectiveness of this Agreement.
5.2    Profit-Share.
(a)    No later than thirty (30) days after each calendar quarter in which there
is positive Product Profit arising from the sale of ZIOPHARM Product in the
Field in the Territory, ZIOPHARM shall pay to Intrexon fifty percent (50%) of
such Product Profit, on a ZIOPHARM Product-by-ZIOPHARM Product basis. In the
event of negative Product Profit for a particular ZIOPHARM Product in any
calendar quarter, neither ZIOPHARM nor Intrexon shall owe any payments hereunder
with respect to such ZIOPHARM Product. Any negative Product Profit that results
from Excess Product Liability Costs, and Third Party Blocking IP Costs (as
defined in Exhibit A) may be carried forward to future quarters and offset
against positive Product Profit in such future quarters for the same ZIOPHARM
Product. Except as set forth in the preceding sentence, ZIOPHARM shall not be
permitted to carry forward any negative Product Profits to subsequent quarters.
(b)    No later than thirty (30) days after each calendar quarter in which
ZIOPHARM or any ZIOPHARM Affiliate receives Sublicensing Revenue, ZIOPHARM shall
pay to Intrexon fifty percent (50%) of such Sublicensing Revenue. As set forth
in Section 3.2, sublicensing shall require Intrexon’s prior written consent.
Nevertheless, this Section 5.2(b) shall apply to Sublicensing Revenue received
by ZIOPHARM or any ZIOPHARM Affiliate, even if rights were granted to the
applicable sublicensee in violation of this Agreement. For purposes of clarity,
sales of ZIOPHARM Products by approved sublicensees shall not constitute Net
Sales.
5.3    Method of Payment. All payments due to Intrexon under this Agreement
shall be paid in United States dollars by wire transfer to a bank in the United
States designated in writing by Intrexon. All references to “dollars” or “$”
herein shall refer to United States dollars.
5.4    Payment Reports and Records Retention. Within thirty (30) days after the
end of each calendar quarter during which Net Sales have been generated or
Allowable Expenses been incurred, ZIOPHARM shall deliver to Intrexon a written
report that shall contain at a minimum for the applicable calendar quarter:
(a)    gross sales of each ZIOPHARM Product (on a country-by-country basis);
(b)    itemized calculation of Net Sales, showing all applicable deductions;
(c)    itemized calculation of Allowable Expenses and Sublicensing Revenue;
(d)    the amount of the payment (if any) due pursuant to Section 5.2(a) and/or
5.2(b);
(e)    the amount of taxes, if any, withheld to comply with any applicable law;
and
(f)    the exchange rates used in any of the foregoing calculations.
For three (3) years after each sale of ZIOPHARM Product or the incurring of an
item included in Allowable Expenses, ZIOPHARM shall keep (and shall ensure that
its Affiliates and, if applicable, (sub)licensees shall keep) complete and
accurate records of such sales or Allowable Expenses (as the case may be) in
sufficient detail to confirm the accuracy of the payment calculations hereunder.
5.5    Audits.
(a)    Upon the written request of Intrexon, ZIOPHARM shall permit an
independent certified public accounting firm of internationally recognized
standing selected by Intrexon, and reasonably acceptable to ZIOPHARM, to have
access to and to review, during normal business hours and upon no less than
thirty (30) days prior written notice, the applicable records of ZIOPHARM and
its Affiliates to verify the accuracy and timeliness of the reports and payments
made by ZIOPHARM under this Agreement. Such review may cover the records for
sales


13

--------------------------------------------------------------------------------




made in any calendar year ending not more than three (3) years prior to the date
of such request. The accounting firm shall disclose to both Parties whether the
royalty reports and/or know-how reports conform to the provisions of this
Agreement and/or US GAAP, as applicable, and the specific details concerning any
discrepancies. Such audit may not be conducted more than once in any calendar
year.
(b)    If such accounting firm concludes that additional amounts were owed
during such period, ZIOPHARM shall pay additional amounts, with interest from
the date originally due as set forth in Section 5.7, within thirty (30) days of
receipt of the accounting firm’s written report. If the amount of the
underpayment is greater than five percent (5%) of the total amount actually owed
for the period audited, then ZIOPHARM shall in addition reimburse Intrexon for
all costs related to such audit; otherwise, Intrexon shall pay all costs of the
audit. In the event of overpayment, any amount of such overpayment shall be
fully creditable against amounts payable for the immediately succeeding calendar
quarter(s); provided, however, that such credit cannot be applied to reduce the
amounts payable by ZIOPHARM to Intrexon for any particular calendar quarter by
more than twenty-five percent (25%) of the amount otherwise due to Intrexon.
(c)    Intrexon shall (i) treat all information that it receives under this
Section 5.5 in accordance with the confidentiality provisions of Article 7 and
(ii) cause its accounting firm to enter into an acceptable confidentiality
agreement with ZIOPHARM obligating such firm to retain all such financial
information in confidence pursuant to such confidentiality agreement, in each
case except to the extent necessary for Intrexon to enforce its rights under
this Agreement.
5.6    Taxes. The Parties will cooperate in good faith to obtain the benefit of
any relevant tax treaties to minimize as far as reasonably possible any taxes
which may be levied on any amounts payable hereunder. ZIOPHARM shall deduct or
withhold from any payments any taxes that it is required by applicable law to
deduct or withhold. Notwithstanding the foregoing, if Intrexon is entitled under
any applicable tax treaty to a reduction of the rate of, or the elimination of,
applicable withholding tax, it may deliver to ZIOPHARM or the appropriate
governmental authority (with the assistance of ZIOPHARM to the extent that this
is reasonably required and is expressly requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve
ZIOPHARM of its obligation to withhold tax, and ZIOPHARM shall apply the reduced
rate of withholding tax, or dispense with withholding tax, as the case may be,
provided that ZIOPHARM has received evidence of Intrexon’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) days prior to the time that the payment is
due. If, in accordance with the foregoing, ZIOPHARM withholds any amount, it
shall make timely payment to the proper taxing authority of the withheld amount,
and send to Intrexon proof of such payment within forty-five (45) days following
that latter payment.
5.7    Late Payments. Any amount owed by ZIOPHARM to Intrexon under this
Agreement that is not paid within the applicable time period set forth herein
shall accrue interest at the lower of (a) two percent (2%) per month,
compounded, or (b) the highest rate permitted under applicable law.
ARTICLE 6    

INTELLECTUAL PROPERTY
6.1    Ownership.
(a)    Subject to the license granted under Section 3.1, all rights in the
Intrexon IP shall remain with Intrexon.
(b)    ZIOPHARM and/or Intrexon may solely or jointly conceive, reduce to
practice or develop discoveries, inventions, processes, techniques, and other
technology, whether or not patentable, in the course of performing the Cancer
Program (collectively “Inventions”). Each Party shall promptly provide the other
Party with a detailed written description of any such Inventions that relate to
the Field. Inventorship shall be determined in accordance with United States
patent laws.


14

--------------------------------------------------------------------------------




(c)    Intrexon shall solely own all right, title and interest in all Inventions
related to Intrexon Channel Technology, together with all Patent rights and
other intellectual property rights therein (the “Channel-Related Program IP”).
ZIOPHARM hereby assigns all of its right, title and interest in and to the
Channel-Related Program IP to Intrexon. ZIOPHARM agrees to execute such
documents and perform such other acts as Intrexon may reasonably request to
obtain, perfect and enforce its rights to the Channel-Related Program IP and the
assignment thereof.
(d)    Notwithstanding anything to the contrary in this Agreement, any
discovery, invention, process, technique, or other technology, whether or not
patentable, that is conceived, reduced to practice or developed by ZIOPHARM
solely or jointly through the use of the Intrexon Channel Technology, Intrexon
IP, or Intrexon Materials in breach of the terms and conditions of this
Agreement, together with all patent rights and other intellectual property
rights therein, shall be solely owned by Intrexon and shall be included in the
Channel-Related Program IP.
(e)    All information regarding Channel-Related Program IP shall be
Confidential Information of Intrexon. ZIOPHARM shall be under appropriate
written agreements with each of its employees or agents working on the Cancer
Program, pursuant to which such person shall grant all rights in the Inventions
to ZIOPHARM (so that ZIOPHARM may convey certain of such rights to Intrexon, as
provided herein).
6.2    Patent Prosecution.
(a)    Intrexon shall have the sole right, but not the obligation, to conduct
and control the filing, prosecution and maintenance of the Intrexon Patents. At
the reasonable request of Intrexon, ZIOPHARM shall cooperate with Intrexon in
connection with such filing, prosecution, and maintenance, at Intrexon’s
expense. Under no circumstances shall ZIOPHARM (a) file, attempt to file, or
assist anyone else in filing, or attempting to file, any Patent application,
either in the United States or elsewhere, that claims or uses or purports to
claim or use or relies for support upon an Invention owned by Intrexon or use,
attempt to use, or assist anyone else in using or attempting to use, the
Intrexon Know-How, Intrexon Materials, or any Confidential Information of
Intrexon to support the filing of a Patent application, either in the United
States or elsewhere, that contains claims directed to the Intrexon IP, Intrexon
Materials, or the Intrexon Channel Technology.
(b)    ZIOPHARM shall have the sole right, but not the obligation, to conduct
and control the filing, prosecution and maintenance of any Patents claiming
Inventions that are owned by ZIOPHARM or its Affiliates and not assigned to
Intrexon under Section 6.1(c) ( “ZIOPHARM Program Patents”). At the reasonable
request of ZIOPHARM, Intrexon shall cooperate with ZIOPHARM in connection with
such filing, prosecution, and maintenance, at ZIOPHARM’s expense.
(c)    The Prosecuting Party shall be entitled to use patent counsel selected by
it and reasonably acceptable to the non-Prosecuting Party (including in-house
patent counsel as well as outside patent counsel) for the prosecution of the
Intrexon Patents and ZIOPHARM Program Patents, as applicable. The Prosecuting
Party shall:
(i)    regularly provide the other Party in advance with reasonable information
relating to the Prosecuting Party’s prosecution of Patents hereunder, including
by providing copies of substantive communications, notices and actions submitted
to or received from the relevant patent authorities and copies of drafts of
filings and correspondence that the Prosecuting Party proposes to submit to such
patent authorities (it being understood that, to the extent that any such
information is readily accessible to the public, the Prosecuting Party may, in
lieu of directly providing copies of such information to such other Party,
provide such other Party with sufficient information that will permit such other
Party to access such information itself directly);
(ii)    consider in good faith and consult with the non-Prosecuting Party
regarding its timely comments with respect to the same; provided, however, that
if, within fifteen (15) days after providing any documents to the
non-Prosecuting Party for comment, the Prosecuting Party does not receive any
written communication from the non-Prosecuting Party indicating that it has or
may have comments on such document, the Prosecuting Party shall be entitled to
assume that the non-Prosecuting Party has no comments thereon;


15

--------------------------------------------------------------------------------




(iii)    consult with the non-Prosecuting Party before taking any action that
would reasonably be expected to have a material adverse impact on the scope of
claims within the Intrexon Patents and ZIOPHARM Program Patents, as applicable.
As used above “Prosecuting Party” means Intrexon in the case of Intrexon Patents
and ZIOPHARM in the case of ZIOPHARM Program Patents.
6.3    Infringement of Patents by Third Parties.
(a)    Except as expressly provided in the remainder of this Section 6.3,
Intrexon shall have the sole right to take appropriate action against any person
or entity directly or indirectly infringing any Intrexon Patent (or asserting
that a Intrexon Patent is invalid or unenforceable) (collectively,
“Infringement”), either by settlement or lawsuit or other appropriate action.
(b)    Notwithstanding the foregoing, ZIOPHARM shall have the first right, but
not the obligation, to take appropriate action to enforce Product-Specific
Program Patents against any Infringement that involves a commercially material
amount of allegedly infringing activities in the Field (“Field Infringement”),
either by settlement or lawsuit or other appropriate action. If ZIOPHARM fails
to take the appropriate steps to enforce Product-Specific Program Patents
against any Field Infringement within one hundred eighty (180) days of the date
one Party has provided notice to the other Party pursuant to Section 6.3(g) of
such Field Infringement, then Intrexon shall have the right (but not the
obligation), at its own expense, to enforce Product-Specific Program Patents
against such Field Infringement, either by settlement or lawsuit or other
appropriate action.
(c)    With respect to any Field Infringement that cannot reasonably be abated
through the enforcement of Product-Specific Program Patents pursuant to Section
6.3(b) but can reasonable be abated through the enforcement of Intrexon
Patent(s) (other than the Product-Specific Program Patents), Intrexon shall be
obligated to choose one of the following courses of action: (i) enforce one or
more of the applicable Intrexon Patent(s) in a commercially reasonable manner
against such Field Infringement, or (ii) enable ZIOPHARM to do so directly.
Intrexon and ZIOPHARM shall bear the costs and expenses of such enforcement
equally. The determination of which Intrexon Patent(s) to assert shall be made
by Intrexon in its sole discretion; provided, however, that Intrexon shall
consult in good faith with ZIOPHARM on such determination. For the avoidance of
doubt, Intrexon has no obligations under this Agreement to enforce any Intrexon
Patents against, or otherwise abate, any Infringement that is not a Field
Infringement.
(d)    In the event a Party pursues an action under this Section 6.3, the other
Party shall reasonably cooperate with the enforcing Party with respect to the
investigation and prosecution of any alleged, threatened, or actual
Infringement, at the enforcing Party’s expense (except with respect to an action
under Section 6.3(c), where all costs and expenses will be shared equally in
accordance with terms thereof).
(e)    ZIOPHARM shall not settle or otherwise compromise any action under this
Section 6.3 in a way that diminishes the rights or interests of Intrexon outside
the Field or adversely affects any Intrexon Patent without Intrexon’s prior
written consent, which consent shall not be unreasonably withheld. Intrexon
shall not settle or otherwise compromise any action under this Section 6.3 in a
way that diminishes the rights or interests of ZIOPHARM in the Field or
adversely affects any Intrexon Patent with respect to the Field without
ZIOPHARM’s prior written consent, which consent shall not be unreasonably
withheld.
(f)    Except as otherwise agreed to by the Parties in writing, any settlements,
damages or other monetary awards recovered pursuant to a suit, proceeding, or
action brought pursuant to Section 6.3 will be allocated first to the costs and
expenses of the Party controlling such action, and second, to the costs and
expenses (if any) of the other Party (to the extent not otherwise reimbursed),
and any remaining amounts (the “Recovery”) will be shared by the Parties as
follows: In any action initiated by Intrexon pursuant to Section 6.3(a) that
does not involve Field Infringement, or in any action initiated by Intrexon
pursuant to Section 6.3(b), Intrexon shall retain one hundred percent (100%) of
any Recovery. In any action initiated by ZIOPHARM pursuant to Section 6.3(b),
ZIOPHARM shall retain one hundred percent (100%) of any Recovery, but such
Recovery shall be shared with Intrexon as Sublicensing Revenue.


16

--------------------------------------------------------------------------------




In any action initiated by Intrexon or ZIOPHARM pursuant to Section 6.3(c), the
Parties shall share the Recovery equally, and such Recovery shall not be deemed
to constitute Sublicensing Revenue.
(g)    ZIOPHARM shall promptly notify Intrexon in writing of any alleged,
threatened, or actual Infringement of which it becomes aware, and Intrexon shall
promptly notify ZIOPHARM in writing of any alleged, threatened, or actual Field
Infringement of which it becomes aware.
ARTICLE 7    

CONFIDENTIALITY
7.1    Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that
it shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as provided for in this Agreement any
Confidential Information disclosed to it by the other Party pursuant to this
Agreement, except to the extent that the receiving Party can demonstrate by
competent evidence that specific Confidential Information:
(a)    was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure by the other Party;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;
(d)    was disclosed to the receiving Party, other than under an obligation of
confidentiality to a Third Party, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or
(e)    was independently discovered or developed by the receiving Party without
the use of Confidential Information belonging to the disclosing Party, as
documented by the receiving Party’s written records.
The foregoing non-use and non-disclosure obligation shall continue (i)
indefinitely, for all Confidential Information that qualifies as a trade secret
under applicable law; or (ii) for the Term of this Agreement and for seven (7)
years thereafter, in all other cases.
7.2    Authorized Disclosure. Notwithstanding the limitations in this Article 7,
either Party may disclose the Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary in the following
instances:
(a)    complying with applicable laws or regulations or valid court orders,
provided that the Party making such disclosure provides the other Party with
reasonable prior written notice of such disclosure and makes a reasonable effort
to obtain, or to assist the other Party in obtaining, a protective order
preventing or limiting the disclosure and/or requiring that the terms and
conditions of this Agreement be used only for the purposes for which the law or
regulation required, or for which the order was issued;
(b)    to regulatory authorities in order to seek or obtain approval to conduct
clinical trials, or to gain regulatory approval, of ZIOPHARM Products or any
products being developed by Intrexon or its other licensees and/or channel
partners, provided that the Party making such disclosure (i) provides the other
Party with reasonable opportunity to review any such disclosure in advance and
to suggest redactions or other means of limiting the disclosure of such other
Party’s Confidential Information and (ii) does not unreasonably reject any such
suggestions;


17

--------------------------------------------------------------------------------




(c)    disclosure to investors and potential investors, acquirers, or merger
candidates who agree to maintain the confidentiality of such information,
provided that such disclosure is used solely for the purpose of evaluating such
investment, acquisition, or merger (as the case may be);
(d)    disclosure on a need-to-know basis to Affiliates, licensees,
sublicensees, employees, consultants or agents (such as CROs and clinical
investigators) who agree to be bound by obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 7; and
(e)    disclosure of the terms of this Agreement by Intrexon to collaborators
and other channel partners who agree to be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 7.
7.3    Publicity. The Parties agree that the public announcement of the
execution of this Agreement shall be substantially in the form of the press
release attached as Exhibit B.
7.4    Terms of the Agreement. Each Party shall treat the terms of this
Agreement as the Confidential Information of other Party, subject to the
exceptions set forth in Section 7.2. Notwithstanding the foregoing, each Party
acknowledges that the other Party may be obligated to file a copy of this
Agreement with the SEC, either as of the Effective Date or at some point during
the Term. Each Party shall be entitled to make such a required filing, provided
that it requests confidential treatment of certain commercial terms and
sensitive technical terms hereof to the extent such confidential treatment is
reasonably available to it. In the event of any such filing, the filing Party
shall provide the other Party with a copy of the Agreement marked to show
provisions for which the filing Party intends to seek confidential treatment and
shall reasonably consider and incorporate the other Party’s comments thereon to
the extent consistent with the legal requirements governing redaction of
information from material agreements that must be publicly filed. The other
Party shall promptly provide any such comments.
7.5    Proprietary Information Audits.
(a)    For the purpose of confirming compliance with the Field-limited licenses
granted in Article 3 and the confidentiality obligations under Article 7,
ZIOPHARM acknowledges that Intrexon’s authorized representative(s), during
regular business hours may (i) examine and inspect ZIOPHARM’s facilities and
(ii) inspect all data and work products relating to this Agreement. Any
examination or inspection hereunder shall require five (5) business days written
notice from Intrexon to ZIOPHARM. ZIOPHARM will make itself and the pertinent
employees and/or agents available, on a reasonable basis, to Intrexon for the
aforementioned compliance review.
(b)    In view of the Intrexon Confidential Information, Intrexon Know-How, and
Intrexon Materials transferred to ZIOPHARM hereunder, Intrexon from
time-to-time, but no more than quarterly, may request that ZIOPHARM confirm the
status of the Intrexon Materials at Company (i.e. how much used, how much
shipped, to whom and any unused amounts destroyed (by whom, when) as well as any
amounts returned to Intrexon or destroyed). Within ten (10) business days of
ZIOPHARM’s receipt of any such written request, ZIOPHARM shall provide the
written report to Intrexon.
7.6    Intrexon Commitment. Intrexon shall use reasonable efforts to obtain an
agreement with its other licensees and channel partners to enable ZIOPHARM to
disclose confidential information of such licensees and channel partners to
regulatory authorities in order to seek or obtain approval to conduct clinical
trials, or to gain regulatory approval of, ZIOPHARM Products, in a manner
consistent with the provisions of Section 7.2(b).
ARTICLE 8    

REPRESENTATIONS AND WARRANTIES
8.1    Representations and Warranties of ZIOPHARM. ZIOPHARM hereby represents
and warrants to Intrexon that, as of the Effective Date:


18

--------------------------------------------------------------------------------




(a)    Corporate Power. ZIOPHARM is duly organized and validly existing under
the laws of Delaware and has corporate full power and authority to enter into
this Agreement and to carry out the provisions hereof.
(b)    Due Authorization. ZIOPHARM is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on ZIOPHARM’s behalf has been duly authorized to do so
by all requisite corporate action.
(c)    Binding Agreement. This Agreement is a legal and valid obligation binding
upon ZIOPHARM and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by ZIOPHARM does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. ZIOPHARM is aware of no action, suit or inquiry or
investigation instituted by any governmental agency which questions or threatens
the validity of this Agreement.
8.2    Representations and Warranties of Intrexon. Intrexon hereby represents
and warrants to ZIOPHARM that, as of the Effective Date:
(a)    Corporate Power. Intrexon is duly organized and validly existing under
the laws of Virginia and has full corporate power and authority to enter into
this Agreement and to carry out the provisions hereof.
(b)    Due Authorization. Intrexon is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on Intrexon’s behalf has been duly authorized to do so
by all requisite corporate action.
(c)    Binding Agreement. This Agreement is a legal and valid obligation binding
upon Intrexon and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by Intrexon does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. Intrexon is aware of no action, suit or inquiry or
investigation instituted by any governmental agency which questions or threatens
the validity of this Agreement.
(d)    Additional Intellectual Property Representations.
(i)    Intrexon possesses sufficient rights to enable Intrexon to grant all
rights and licenses it purports to grant to ZIOPHARM with respect to the
Intrexon Patents under this Agreement;
(ii)    The Intrexon Patents existing as of the Effective Date constitute all of
the Patents Controlled by Intrexon as of such date that are necessary for the
development, manufacture or Commercialization of ZIOPHARM Products;
(iii)    Intrexon has not granted, and during the Term Intrexon will not grant,
any right or license, to any Third Party under the Intrexon IP that conflicts
with the rights or licenses granted or to be granted to ZIOPHARM hereunder;
(iv)    There is no pending litigation, and Intrexon has not received any
written notice of any claims or litigation, seeking to invalidate or otherwise
challenge the Intrexon Patents or Intrexon’s rights therein;
(v)    To Intrexon’s knowledge, except as otherwise disclosed to ZIOPHARM prior
to the Effective Date, the use of the Intrexon Materials in connection with the
Existing Cancer Programs as of the Effective


19

--------------------------------------------------------------------------------




Date and the conduct of the Existing Cancer Programs as contemplated as of the
Effective Date, does not (A) infringe any claims of any Patents of any Third
Party, or (b) misappropriate any Information of any Third Party;
(vi)    None of the Intrexon Patents is subject to any pending re-examination,
opposition, interference or litigation proceedings;
(vii)    All of the Intrexon Patents have been filed and prosecuted in
accordance with all applicable laws and have been maintained, with all
applicable fees with respect thereto (to the extent such fees have come due)
having been paid;
(viii)    Intrexon has entered into agreements with each of its current and
former officers, employees and consultants involved in research and development
work, including development of the Intrexon’s products and technology providing
Intrexon, to the extent permitted by law, with title and ownership to patents,
patent applications, trade secrets and inventions conceived, developed, reduced
to practice by such person, solely or jointly with other of such persons, during
the period of employment by Intrexon (except where the failure to have entered
into such an agreement would not have a material adverse effect on the rights
granted to ZIOPHARM herein), and Intrexon is not aware that any of its employees
or consultants is in material violation thereof;
(ix)    To Intrexon’s knowledge, there is no infringement, misappropriation or
violation by third parties of any Intrexon Channel Technology in the Field;
(x)    There is no pending or, to Intrexon’s knowledge, threatened action, suit,
proceeding or claim by others against Intrexon that Intrexon infringes,
misappropriates or otherwise violates any intellectual property or other
proprietary rights of others in connection with the use of the Intrexon Channel
Technology, and Intrexon has not received any written notice of such claim;
(xi)    To Intrexon’s knowledge, no employee of Intrexon is the subject of any
claim or proceeding involving a violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, non-disclosure agreement
or any restrictive covenant to or with a former employer (A) where the basis of
such violation relates to such employee’s employment with Intrexon or actions
undertaken by the employee while employed with Intrexon and (B) where such
violation is relevant to the use of the Intrexon Channel Technology in the
Field;
(xii)    None of the Intrexon Patents owned by Intrexon or its Affiliates, and,
to Intrexon’s knowledge, the Intrexon Patents licensed to Intrexon or its
Affiliates, have been adjudged invalid or unenforceable by a court of competent
jurisdiction or applicable government agency, in whole or in part, and there is
no pending or, to Intrexon’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intrexon Patents;
and
(xiii)    Except as otherwise disclosed in writing to ZIOPHARM, Intrexon: (A) is
in material compliance with all statutes, rules or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product that is under development,
manufactured or distributed by Intrexon in the Field (“Applicable Laws”); (B)
has not received any FDA Form 483, notice of adverse finding, warning letter,
untitled letter or other correspondence or notice from the United States Food
and Drug Administration (the “FDA”) or any other federal, state, local or
foreign governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would not,
individually or in the aggregate, result in a material adverse effect; (C)
possesses all material Authorizations necessary for the operation of its
business as described in the Field and such Authorizations are valid and in full
force and effect and Intrexon is not in material violation of any term of any
such Authorizations; and (D) since January 1, 2008, (1) has not received notice
of any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA or any other federal, state, local or
foreign governmental or regulatory authority or third party alleging that any
product operation or activity is in material violation of any Applicable Laws or
Authorizations and has no knowledge


20

--------------------------------------------------------------------------------




that the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party is considering any such claim, litigation,
arbitration, action, suit investigation or proceeding; (2) has not received
notice that the FDA or any other federal, state, local or foreign governmental
or regulatory authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any material Authorizations and has no knowledge that
the FDA or any other federal, state, local or foreign governmental or regulatory
authority is considering such action; (3) has filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were materially complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission); and (4) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to Intrexon’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action. Except to
the extent disclosed in writing to ZIOPHARM, since January 1, 2008, Intrexon has
not received any notices or correspondence from the FDA or any other federal,
state, local or foreign governmental or regulatory authority requiring the
termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of Intrexon.
except, in each of (ix) through (xiii), for any instances which would not,
individually or in the aggregate, result in a material adverse effect on the
rights granted to ZIOPHARM hereunder or Intrexon’s ability to perform its
obligations hereunder.
8.3    Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED IN THIS
ARTICLE 8 OR IN THE EQUITY AGREEMENTS, EACH PARTY HEREBY DISCLAIMS ANY AND ALL
OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE 9    

INDEMNIFICATION
9.1    Indemnification by Intrexon. Intrexon agrees to indemnify, hold harmless,
and defend ZIOPHARM and its Affiliates and their respective directors, officers,
employees, and agents (collectively, the “ZIOPHARM Indemnitees”) from and
against any and all liabilities, damages, costs, expenses, or losses (including
reasonable legal expenses and attorneys’ fees) (collectively, “Losses”)
resulting from any claims, suits, actions, demands, or other proceedings brought
by a Third Party (collectively, “Claims”) to the extent arising from (a) the
gross negligence or willful misconduct of Intrexon or any of its Affiliates, or
their respective employees or agents, (b) the use, handling, storage or
transport of Intrexon Materials by or on behalf of Intrexon or its Affiliates,
licensees (other than ZIOPHARM) or sublicensees; or (c) breach by Intrexon of
any representation, warranty or covenant in this Agreement. Notwithstanding the
foregoing, Intrexon shall not have any obligation to indemnify the ZIOPHARM
Indemnitees to the extent that a Claim arises from (i) the gross negligence or
willful misconduct of ZIOPHARM or any of its Affiliates, licensees, or
sublicensees, or their respective employees or agents; or (ii) a breach by
ZIOPHARM of a representation, warranty, or covenant of this Agreement.
9.2    Indemnification by ZIOPHARM. ZIOPHARM agrees to indemnify, hold harmless,
and defend Intrexon, its Affiliates and Third Security, and their respective
directors, officers, employees, and agents (and any Third Parties which have
licensed to Intrexon intellectual property rights within Intrexon IP on or prior
to the Effective Date, to the extent required by the relevant upstream license
agreement) (collectively, the “Intrexon Indemnitees”) from and against any
Losses resulting from Claims, to the extent arising from any of the following:
(a) the gross negligence or willful misconduct of ZIOPHARM or any of its
Affiliates or their respective employees or agents; (b) the use, handling,
storage, or transport of Intrexon Materials by or on behalf of ZIOPHARM or its
Affiliates, licensees, or sublicensees; (c) breach by ZIOPHARM or any
representation, warranty or covenant in this Agreement; or (d) the design,
development, manufacture, regulatory approval, handling, storage, transport,
distribution, sale or other


21

--------------------------------------------------------------------------------




disposition of any ZIOPHARM Product by or on behalf of ZIOPHARM or its
Affiliates, licensees, or sublicensees. Notwithstanding the foregoing, ZIOPHARM
shall not have any obligation to indemnify the Intrexon Indemnitees to the
extent that a Claim arises from (i) the gross negligence or willful misconduct
of Intrexon or any of its Affiliates, or their respective employees or agents;
or (ii) a breach by Intrexon of a representation, warranty, or covenant of this
Agreement.
9.3    Product Liability Claims. Notwithstanding the provisions of Section 9.2,
any Losses arising out of any Third Party claim, suit, action, proceeding,
liability or obligation involving any actual or alleged death or bodily injury
arising out of or resulting from the development, manufacture or
commercialization of any ZIOPHARM Products for use or sale in the Field, to the
extent that such Losses exceed the amount (if any) covered by the applicable
Party’s product liability insurance (“Excess Product Liability Costs”), shall be
paid by ZIOPHARM and shared by the Parties as Allowable Expenses for purposes of
calculating Cumulative Product Profit, except to the extent such Losses arise
out of any Third-Party Claim based on the gross negligence or willful misconduct
of a Party, its Affiliates, its or its Affiliates’ Sublicensees, or any of the
respective officers, directors, employees and agents of each of the foregoing
entities, in the performance of obligations or exercise of rights under this
Agreement.
9.4    Control of Defense. As a condition precedent to any indemnification
obligations hereunder, any entity entitled to indemnification under this Article
9 shall give written notice to the indemnifying Party of any Claims that may be
subject to indemnification, promptly after learning of such Claim. If such Claim
falls within the scope of the indemnification obligations of this Article 9,
then the indemnifying Party shall assume the defense of such Claim with counsel
reasonably satisfactory to the indemnified Party. The indemnified Party shall
cooperate with the indemnifying Party in such defense. The indemnified Party
may, at its option and expense, be represented by counsel of its choice in any
action or proceeding with respect to such Claim. The indemnifying Party shall
not be liable for any litigation costs or expenses incurred by the indemnified
Party without the indemnifying Party’s written consent, such consent not to be
unreasonably withheld. The indemnifying Party shall not settle any such Claim if
such settlement (a) does not fully and unconditionally release the indemnified
Party from all liability relating thereto or (b) adversely impacts the exercise
of the rights granted to the indemnified Party under this Agreement, unless the
indemnified Party otherwise agrees in writing.
9.5    Insurance. During the term of this Agreement, ZIOPHARM shall maintain in
effect and good standing a product liability insurance policy issued by a
reputable insurance company in amounts considered standard for the industry. At
Intrexon’s reasonable request, ZIOPHARM shall provide Intrexon with all details
regarding such policy, including without limitation copies of the applicable
liability insurance contracts. ZIOPHARM shall use reasonable efforts to include
Intrexon as an additional insured on any such policy.
ARTICLE 10    

TERM; TERMINATION
10.1    Term. The term of this Agreement shall commence upon the Effective Date
and shall continue until terminated pursuant to Section 10.2 or 10.3.
10.2    Termination for Material Breach; Termination Under Section 4.5(b)
(a)    Either Party shall have the right to terminate this Agreement upon
written notice to the other Party if the other Party commits any material breach
of this Agreement that such breaching Party fails to cure within sixty (60) days
following written notice from the nonbreaching Party specifying such breach.
(b)    Intrexon shall have the right to terminate this Agreement under the
circumstances set forth in Section 4.5(b) upon written notice to ZIOPHARM, such
termination to become effective sixty (60) days following such written notice
unless ZIOPHARM remedies the circumstances giving rise to such termination
within such sixty (60) day period.


22

--------------------------------------------------------------------------------




(c)     Intrexon shall have the right to terminate this Agreement under the
circumstances set forth in Section 12.8 upon written notice to ZIOPHARM, such
termination to become effective immediately upon such written notice.
(d)    Notwithstanding the foregoing, during the twenty-four (24) month period
commencing on the Effective Date, neither Party shall have the right to
terminate this Agreement under Section 10.2(a) based on the failure of the other
Party to use Diligent Efforts or to comply with any other diligence obligations
hereunder (including Section 4.5), nor shall Intrexon have the right to
terminate this Agreement under Section 4.5(b).
10.3    Termination by ZIOPHARM. ZIOPHARM shall have the right to voluntarily
terminate this Agreement in its entirety upon ninety (90) days written notice to
Intrexon at any time, provided that such notice may not be given during the
twenty four (24) month period commencing on the Effective Date.
10.4    Effect of Termination. In the event of termination of this Agreement
pursuant to Section 10.2 or Section 10.3, the following shall apply:
(a)    Retained Products. ZIOPHARM shall be permitted to continue the
development and commercialization of any ZIOPHARM Product that, at the time of
termination, satisfies at least one of the following criteria (a “Retained
Product”):
(i)     is being Commercialized by ZIOPHARM,
(ii)    has received regulatory approval,
(iii)    is a subject of an application for regulatory approval in the Field
that is pending before the applicable regulatory authority, or
(iv)    is the subject of at least
(A) an ongoing Phase 2 clinical trial in the Field (in the case of a termination
by Intrexon due to a ZIOPHARM uncured breach pursuant to Section 10.2(a) or a
termination by ZIOPHARM pursuant to Section 10.3), or
(B) an ongoing Phase 1 clinical trial in the Field (in the case of a termination
by ZIOPHARM due to an Intrexon uncured breach pursuant to Section 10.2(a) or a
termination by Intrexon pursuant to Section 10.2(b) or 10.2(c)).
Such right to continue development and commercialization shall be subject to
ZIOPHARM’s full compliance with the payment provisions in Article 5 and all
other provisions of this Agreement that survive termination.
(b)    Termination of Licenses. Except as necessary for ZIOPHARM to continue to
develop and commercialize the Retained Products as permitted by Section 10.4(a),
all rights and licenses granted by Intrexon to ZIOPHARM under this Agreement
shall terminate and shall revert to Intrexon without further action by either
Intrexon or ZIOPHARM. ZIOPHARM’s license with respect to Retained Products shall
be exclusive or non-exclusive, as the case may be, on the same terms as set
forth in Section 3.1.
(c)    Reverted Products. All ZIOPHARM Products other than the Retained Products
shall be referred to herein as the “Reverted Products.” ZIOPHARM shall
immediately cease, and shall cause its Affiliates and, if applicable,
(sub)licensees to immediately cease, all development and commercialization of
the Reverted Products, and ZIOPHARM shall not use or practice, nor shall it
cause or permit any of its Affiliates or, if applicable, (sub)licensees to use
or practice, directly or indirectly, any Intrexon IP with respect to the
Reverted Products. ZIOPHARM shall immediately discontinue making any
representation regarding its status as a licensee or channel partner of Intrexon
with respect to the Reverted Products.


23

--------------------------------------------------------------------------------




(d)    Intrexon Materials. ZIOPHARM shall promptly return, or at Intrexon’s
request, destroy, any Intrexon Materials in ZIOPHARM’s possession or control at
the time of termination, or other than any Intrexon Materials necessary for the
continued development and commercialization of the Retained Products.
(e)    Licenses to Intrexon. ZIOPHARM is automatically deemed to grant to
Intrexon a worldwide, fully paid, royalty-free, exclusive (even as to ZIOPHARM
and its Affiliates), irrevocable, license (with full rights to sublicense) under
the ZIOPHARM Termination IP, to make, have made, import, use, offer for sale and
sell Reverted Products and to use the Intrexon Channel Technology, the Intrexon
Materials, and/or the Intrexon IP in the Field, subject to any exclusive rights
held by ZIOPHARM in Reverted Products pursuant to Section 10.4(c). ZIOPHARM
shall also take such actions and execute such other instruments and documents as
may be necessary to document such license to Intrexon.
(f)    Regulatory Filings. ZIOPHARM shall promptly assign to Intrexon, and will
provide full copies of, all regulatory approvals and regulatory filings that
relate specifically and solely to Reverted Products. ZIOPHARM shall also take
such actions and execute such other instruments, assignments and documents as
may be necessary to effect the transfer of rights thereunder to Intrexon. To the
extent that there exist any regulatory approvals and regulatory filings that
relate both to Reverted Products and other products, ZIOPHARM shall provide
copies of the portions of such regulatory filings that relate to Reverted
Products and shall reasonably cooperate to assist Intrexon in obtaining the
benefits of such regulatory approvals with respect to the Reverted Products.
(g)    Data Disclosure. ZIOPHARM shall provide to Intrexon copies of the
relevant portions of all material reports and data, including clinical and
non-clinical data and reports, obtained or generated by or on behalf of ZIOPHARM
or its Affiliates to the extent that they relate to Reverted Products, within
sixty (60) days of such termination unless otherwise agreed, and Intrexon shall
have the right to use any such Information in developing and commercializing
Reverted Products and to license any Third Parties to do so.
(h)    Third-Party Licenses. At Intrexon’s request, ZIOPHARM shall promptly
provide to Intrexon copies of all Third-Party agreements under which ZIOPHARM or
its Affiliates obtained a license under Patents claiming inventions or know-how
specific to or used or incorporated into the development, manufacture and/or
commercialization of the Reverted Products. At Intrexon’s request, ZIOPHARM
shall promptly: (x) with respect to such Third Party licenses relating solely to
the applicable Reverted Products, immediately assign (or cause to be assigned),
such agreements to Intrexon, and (y) with respect to all other Third Party
licenses, at ZIOPHARM’s option either assign the agreement or grant (or cause to
be granted) to Intrexon a sublicense thereunder of a scope equivalent to that
described in Section 10.4(e), provided ZIOPHARM has the ability to assign such
agreement to Intrexon or grant a sublicense to Intrexon thereunder. In any case,
thereafter Intrexon shall be fully responsible for all obligations due for its
actions under the Third Party agreements. Notwithstanding the above, if Intrexon
does not wish to assume any financial or other obligations associated with a
particular assignment or sublicense, then Intrexon shall so notify ZIOPHARM and
ZIOPHARM shall not make such assignment or grant such sublicense (or cause it to
be made or granted).
(i)    Remaining Materials. At the request of Intrexon, ZIOPHARM shall transfer
to Intrexon, all quantities of Reverted Product (including API or
work-in-process) in the possession of ZIOPHARM or its Affiliates. ZIOPHARM shall
transfer to Intrexon all such quantities of Reverted Products without charge,
except that Intrexon shall pay the reasonable costs of shipping.
(j)    Third Party Vendors. At Intrexon’s request, ZIOPHARM shall promptly
provide to Intrexon copies of all agreements between ZIOPHARM or its Affiliates
and Third Party suppliers, vendors, or distributors that relate to the supply,
sale, or distribution of Reverted Products in the Territory. At Intrexon’s
request, ZIOPHARM shall promptly: (x) with respect to such Third Party
agreements relating solely to the applicable Reverted Products, immediately
assign (or cause to be assigned), such agreements to Intrexon, and (y) with
respect to all other such Third Party agreements, ZIOPHARM shall reasonably
cooperate to assist Intrexon in obtaining the benefits of such agreements.
ZIOPHARM shall be liable for any costs associated with assigning a Third Party
agreement to Intrexon or otherwise obtaining the benefits of such agreement for
Intrexon, to the extent such costs are directly related


24

--------------------------------------------------------------------------------




to ZIOPHARM’s breach. For the avoidance of doubt, Intrexon shall have no
obligation to assume any of ZIOPHARM’s obligations under any Third Party
agreement.
(k)    Commercialization. Intrexon shall have the right to develop and
commercialize the Reverted Products itself or with one or more Third Parties,
and shall have the right, without obligation to ZIOPHARM, to take any such
actions in connection with such activities as Intrexon (or its designee), at its
discretion, deems appropriate.
(l)    Confidential Information. Each Party shall promptly return, or at the
other Party’s request destroy, any Confidential Information of the other Party
in such Party’s possession or control at the time of termination; provided,
however, that each Party shall be permitted to retain (i) a single copy of each
item of Confidential Information of the other Party in its confidential legal
files for the sole purpose of monitoring and enforcing its compliance with
Article 7, (ii) Confidential Information of the other Party that is maintained
as archive copies on the recipient Party’s disaster recovery and/or information
technology backup systems, or (iii) Confidential Information of the other Party
necessary to exercise such Party’s rights in Retained Products (in the case of
ZIOPHARM) or Reverted Products (in the case of Intrexon). The recipient of
Confidential Information shall continue to be bound by the terms and conditions
of this Agreement with respect to any such Confidential Information retained in
accordance with this Section 10.4(l).
10.5    Surviving Obligations. Termination or expiration of this Agreement shall
not affect any rights of either Party arising out of any event or occurrence
prior to termination, including, without limitation, any obligation of ZIOPHARM
to pay any amount which became due and payable under the terms and conditions of
this Agreement prior to expiration or such termination. The following portions
of this Agreement shall survive termination or expiration of this Agreement:
Sections 5.5, 5.7, 6.1, 6.2 (with subsection (c) surviving only to the extent
relating to Intrexon Patents that are relevant to Retained Products that, to
Intrexon’s knowledge, are being developed or commercialized at such time, if
any), 10.4, and 10.5; Articles 7, 9, 11, and 12; and any relevant definitions in
Article 1.
ARTICLE 11    

DISPUTE RESOLUTION
11.1    Disputes. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. In the
event of any disputes, controversies or differences which may arise between the
Parties out of or in relation to or in connection with this Agreement (other
than disputes arising from a Committee), including, without limitation, any
alleged failure to perform, or breach, of this Agreement, or any issue relating
to the interpretation or application of this Agreement, then upon the request of
either Party by written notice, the Parties agree to meet and discuss in good
faith a possible resolution thereof, which good faith efforts shall include at
least one in-person meeting between the Executive Officers of each Party. If the
matter is not resolved within thirty (30) days following the written request for
discussions, either Party may then invoke the provisions of Section 11.2. For
the avoidance of doubt, any disputes, controversies or differences arising from
a Committee pursuant to Article 2 shall be resolved solely in accordance with
Section 2.4.
11.2    Arbitration. Any dispute, controversy, difference or claim which may
arise between the Parties and not from a Committee, out of or in relation to or
in connection with this Agreement (including, without limitation, arising out of
or relating to the validity, construction, interpretation, enforceability,
breach, performance, application or termination of this Agreement) that is not
resolved pursuant to Section 11.1 shall, subject to Section 11.10, be settled by
binding “baseball arbitration” as follows. Either Party, following the end of
the thirty (30) day period referenced in Section 11.1, may refer such issue to
arbitration by submitting a written notice of such request to the other Party.
Promptly following receipt of such notice, the Parties shall meet and discuss in
good faith and seek to agree on an arbitrator to resolve the issue, which
arbitrator shall be neutral and independent of both Parties and all of their
respective Affiliates, shall have significant experience and expertise in
licensing and partnering agreements in the pharmaceutical and biotechnology
industries, and shall have some experience in mediating or arbitrating issues
relating to such agreements. If the Parties cannot agree on a single arbitrator
within fifteen (15) days of request by a Party for arbitration, then each Party
shall select an arbitrator meeting the foregoing criteria and the two (2)
arbitrators so selected shall


25

--------------------------------------------------------------------------------




select a third arbitrator meeting the foregoing criteria. Within fifteen (15)
days after an arbitrator(s) is selected (in the case of the three-person panel,
when the third arbitrator is selected), each Party will deliver to both the
arbitrator(s) and the other Party a detailed written proposal setting forth its
proposed terms for the resolution for the matter at issue (the “Proposed Terms”
of the Party) and a memorandum (the “Support Memorandum”) in support thereof.
The Parties will also provide the arbitrator(s) a copy of this Agreement, as it
may be amended at such time. Within fifteen (15) days after receipt of the other
Party’s Proposed Terms and Support Memorandum, each Party may submit to the
arbitrator(s) (with a copy to the other Party) a response to the other Party’s
Support Memorandum. Neither Party may have any other communications (either
written or oral) with the arbitrator(s) other than for the sole purpose of
engaging the arbitrator or as expressly permitted in this Section 11.2; provided
that, the arbitrator(s) may convene a hearing if the arbitrator(s) so chooses to
ask questions of the Parties and hear oral argument and discussion regarding
each Party’s Proposed Terms. Within sixty (60) days after the arbitrator’s
appointment, the arbitrator(s) will select one of the two Proposed Terms
(without modification) provided by the Parties that he or she believes is most
consistent with the intention underlying and agreed principles set forth in this
Agreement. The decision of the arbitrator(s) shall be final, binding, and
unappealable. For clarity, the arbitrator(s) must select as the only method to
resolve the matter at issue one of the two sets of Proposed Terms, and may not
combine elements of both Proposed Terms or award any other relief or take any
other action.
11.3    Governing Law. This Agreement shall be governed by and construed under
the substantive laws of the State of New York, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
11.4    Award. Any award to be paid by one Party to the other Party as
determined by the arbitrator(s) as set forth above under Section 11.2 shall be
promptly paid in United States dollars free of any tax, deduction or offset; and
any costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the losing Party. Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Article 11, and agrees that, subject to the United States Federal Arbitration
Act, 9 U.S.C. §§ 1-16, judgment may be entered upon the final award in any
United States District Court located in New York and that other courts may award
full faith and credit to such judgment in order to enforce such award. The award
shall include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrator(s). With respect to money damages, nothing contained herein shall
be construed to permit the arbitrator(s) or any court or any other forum to
award consequential, incidental, special, punitive or exemplary damages. By
entering into this agreement to arbitrate, the Parties expressly waive any claim
for consequential, incidental, special, punitive or exemplary damages. The only
damages recoverable under this Agreement are direct compensatory damages.
11.5    Costs. Each Party shall bear its own legal fees. The arbitrator(s) shall
assess his or her costs, fees and expenses against the Party losing the
arbitration.
11.6    Injunctive Relief. Nothing in this Article 11 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding. Specifically,
the Parties agree that a material breach by either Party of its obligations in
3.4 of this Agreement may cause irreparable harm to the other Party, for which
damages may not be an adequate remedy. Therefore, in addition to its rights and
remedies otherwise available at law, including, without limitation, the recovery
of damages for breach of this Agreement, upon an adequate showing of material
breach of such Section 3.4, and without further proof of irreparable harm other
than this acknowledgement, such non-breaching Party shall be entitled to seek
(a) immediate equitable relief, specifically including, but not limited to, both
interim and permanent restraining orders and injunctions, and (b) such other and
further equitable relief as the court may deem proper under the circumstances.
For the avoidance of doubt, nothing in this Section 11.6 shall otherwise limit a
breaching Party’s opportunity to cure a material breach as permitted in
accordance with Section 10.2.
11.7    Confidentiality. The arbitration proceeding shall be confidential and
the arbitrator(s) shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by law, no Party shall make
(or instruct the arbitrator(s) to make) any public announcement with respect to
the proceedings or decision


26

--------------------------------------------------------------------------------




of the arbitrator(s) without prior written consent of the other Party. The
existence of any dispute submitted to arbitration, and the award, shall be kept
in confidence by the Parties and the arbitrator(s), except as required in
connection with the enforcement of such award or as otherwise required by
applicable law.
11.8    Survivability. Any duty to arbitrate under this Agreement shall remain
in effect and be enforceable after termination of this Agreement for any reason.
11.9    Jurisdiction. For the purposes of this Article 11, the Parties
acknowledge their diversity and agree to accept the jurisdiction of any United
States District Court located in New York for the purposes of enforcing or
appealing any awards entered pursuant to this Article 11 and for enforcing the
agreements reflected in this Article 11 and agree not to commence any action,
suit or proceeding related thereto except in such courts.
11.10    Patent Disputes. Notwithstanding any other provisions of this Article
11, and subject to the provisions of Section 6.2, any dispute, controversy or
claim relating to the scope, validity, enforceability or infringement of any
Intrexon Patents shall be submitted to a court of competent jurisdiction in the
country in which such Patent was filed or granted.
ARTICLE 12    

GENERAL PROVISIONS
12.1    Use of Name. No right, express or implied, is granted by this Agreement
to either Party to use in any manner the name of the other or any other trade
name or trademark of the other in connection with the performance of this
Agreement.
12.2    LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
PARAGRAPH IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9, OR DAMAGES AVAILABLE FOR BREACHES OF
THE OBLIGATIONS SET FORTH IN ARTICLE 7.
12.3    Independent Parties. The Parties are not employees or legal
representatives of the other Party for any purpose. Neither Party shall have the
authority to enter into any contracts in the name of or on behalf of the other
Party. This Agreement shall not constitute, create, or in any way be interpreted
as a joint venture, partnership, or business organization of any kind.
12.4    Notice. All notices, including notices of address change, required or
permitted to be given under this Agreement shall be in writing and deemed to
have been given when delivered if personally delivered or sent by facsimile
(provided that the party providing such notice promptly confirms receipt of such
transmission with the other party by telephone), on the business day after
dispatch if sent by a nationally-recognized overnight courier and on the third
business day following the date of mailing if sent by certified mail, postage
prepaid, return receipt requested. All such communications shall be sent to the
address or facsimile number set forth below (or any updated addresses or
facsimile number communicated to the other Party in writing):


27

--------------------------------------------------------------------------------




If to Intrexon:
Intrexon Corporation
20358 Seneca Meadows Parkway
Germantown, MD 20876
Attention: Legal Department
Fax: (301) 556-9902
with a copy to:
Cooley LLP
3175 Hanover St.
Palo Alto, CA 94304
Attention: Robert Jones
Fax: (650) 849-7400
If to ZIOPHARM:
ZIOPHARM Oncology, Inc.
One First Avenue
Parris Building, 34
Navy Yard Plaza
Boston, MA 02129
Attention: Chief Executive Officer
Fax: (617) 241-2855
with a copy to:
WilmerHale
60 State Street
Boston, MA 02109
Attention: Stuart Falber
Fax: (617) 526-5000

12.5    Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.
12.6    Waiver. Any waiver (express or implied) by either Party of any breach of
this Agreement shall not constitute a waiver of any other or subsequent breach.
12.7    Entire Agreement; Amendment. This Agreement and the exhibits attached
hereto constitute the entire, final, complete and exclusive agreement between
the Parties and supersede all previous agreements or representations, written or
oral, with respect to the subject matter of this Agreement (including any prior
confidentiality agreement between the Parties). All information of Intrexon or
ZIOPHARM to be kept confidential by the other Party under any prior
confidentiality agreement, as of the Effective Date, shall be maintained as
Confidential Information by such other Party under the obligations set forth in
Article 7 of this Agreement. This Agreement may not be modified or amended
except in a writing signed by a duly authorized representative of each Party.
12.8    Nonassignability; Binding on Successors. Any attempted assignment of the
rights or delegation of the obligations under this Agreement shall be void
without the prior written consent of the nonassigning or nondelegating Party;
provided, however, that either Party may assign its rights or delegate its
obligations under this Agreement without such consent (a) to an Affiliate of
such Party or (b) to its successor in interest in connection with any merger,
acquisition, consolidation, corporate reorganization, or similar transaction, or
sale of all or substantially all of its assets, provided that such assignee
agrees in writing to assume and be bound by the assignor’s obligations under
this Agreement. This Agreement shall be binding upon, and inure to the benefit
of, the successors, executors, heirs, representatives, administrators and
permitted assigns of the Parties hereto. Notwithstanding the foregoing, in the
event that either Party assigns this Agreement to its successor in interest by
way of merger, acquisition, or sale of all or substantially all of its assets
(whether this Agreement is actually assigned or is assumed by such successor in
interest or its affiliate by operation of law (e.g., in the context of a reverse
triangular merger)), (a) the intellectual property rights of such successor in
interest or any of its affiliates shall be automatically excluded from the
rights licensed to the other Party under this Agreement, and (b) such successor
in interest may elect by written notice to have the restrictions set forth in
Section 3.4 not apply to the activities of such successor in interest (but, for
purposes of


28

--------------------------------------------------------------------------------




clarity, such restriction shall in any event continue to apply to the applicable
Party and all other Affiliates of such Party not related to such successor in
interest). In the event that a successor in interest to ZIOPHARM elects to have
the restrictions set forth in Section 3.4 not apply to the activities of such
successor in interest, Intrexon shall have the termination right set forth in
Section 10.2(c).
12.9    Force Majeure. Neither Party shall be liable to the other for its
failure to perform any of its obligations under this Agreement, except for
payment obligations, during any period in which such performance is delayed
because rendered impracticable or impossible due to circumstances beyond its
reasonable control, including without limitation earthquakes, governmental
regulation, fire, flood, labor difficulties, civil disorder, acts of terrorism
and acts of God, provided that the Party experiencing the delay promptly
notifies the other Party of the delay.
12.10    No Other Licenses. Neither Party grants to the other Party any rights
or licenses in or to any intellectual property, whether by implication,
estoppel, or otherwise, except to the extent expressly provided for under this
Agreement.
12.11    Legal Compliance. The Parties shall review in good faith and cooperate
in taking such actions to ensure compliance of this Agreement with all
applicable laws.
12.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
constitute together the same instrument.
[Remainder of page intentionally left blank.]


29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Exclusive Channel
Partner Agreement.
INTREXON CORPORATION
 
ZIOPHARM ONCOLOGY, INC.
By:
/s/ Randal J. Kirk
 
By:
/s/ Jonathan Lewis
Name:
Randal J. Kirk
 
Name:
Jonathan Lewis
Title:
Chief Executive Officer
 
Title:
Chief Executive Officer





30

--------------------------------------------------------------------------------




EXHIBIT A
Financial Terms for Calculating Allowable Expenses
As used herein, the term “operating unit” shall mean the smallest operating unit
in which an operating profit and loss statement is prepared for management
accounting purposes in the applicable Party’s normal accounting procedures,
consistently applied within and across its operating units. To the extent
certain cost or expense items below are incurred with respect to multiple
products and some of such products are not ZIOPHARM Products, then such cost or
expense items shall be allocated on a pro rata basis based upon net sales of
each respective product by the applicable operating unit during the most recent
quarter.
1.    COST OF GOODS SOLD
“Cost of Goods Sold” means all Manufacturing Costs that are directly and
reasonably attributable to manufacturing of ZIOPHARM Product for commercial sale
in the countries where such ZIOPHARM Product has been launched.
1.1    “Manufacturing Costs” means, with respect to ZIOPHARM Products, the FTE
costs (under a reasonable accounting mechanism to be agreed upon by the Parties
and out-of-pocket costs of a Party or any of its Affiliates incurred in
manufacturing such ZIOPHARM Products, including costs and expenses incurred in
connection with (1) the development or validation of any manufacturing process,
formulations or delivery systems, or improvements to the foregoing; (2)
manufacturing scale-up; (3) in-process testing, stability testing and release
testing; (4) quality assurance/quality control development; (5) internal and
Third Party costs and expenses incurred in connection with qualification and
validation of Third Party contract manufacturers, including scale up, process
and equipment validation, and initial manufacturing licenses, approvals and
inspections; (6) packaging development and final packaging and labeling; (7)
shipping configurations and shipping studies; and (8) overseeing the conduct of
any of the foregoing. “Manufacturing Costs” shall further include:
(a)    to the extent that any such ZIOPHARM Product is Manufactured by a Third
Party manufacturer, the out-of-pocket costs incurred by such Party or any of its
Affiliates to the Third Party for the manufacture and supply (including
packaging and labeling) thereof, and any reasonable out-of-pocket costs and
direct labor costs incurred by such Party or any of its Affiliates in managing
or overseeing the Third Party relationship determined in accordance with the
books and records of such Party or its Affiliates maintained in accordance with
US GAAP; and
(b)    to the extent that any such ZIOPHARM Product is manufactured by such
Party or any of its Affiliates, direct material and direct labor costs
attributable to such ZIOPHARM Product, as well as reasonably allocable overhead
expenses, determined in accordance with the books and records of such Party or
its Affiliates maintained in accordance with US GAAP.
2.    MARKETING EXPENSES.
“Marketing Expenses” means the sum of Selling Expenses, Marketing Management
Expenses, Market and Consumer Research Expenses, Advertising Expenses, Trade
Promotion Expenses, and Consumer Promotion Expenses, each of which is specified
below, in each case to the extent directly and reasonably attributable to the
sale, promotion or marketing of the applicable ZIOPHARM Products in the
countries where such ZIOPHARM Product has been launched.
2.1    “Selling Expenses” shall mean all reasonable costs and expenses directly
associated with the efforts of field sales representatives with respect to
ZIOPHARM Products in the Territory. The costs of detailing sales calls shall be
allocated based on field force time at an accounting charge rate reasonably and
consistently applied within and across its operating units and which is no less
favorable to the ZIOPHARM Products than the internal charge rate used by
ZIOPHARM for its own internal cost accounting purposes for products other than
ZIOPHARM Products (excluding internal profit margins and markups).


31

--------------------------------------------------------------------------------




2.2    “Marketing Management Expenses” means all reasonable product management
and sales promotion management compensation (including customary bonuses and
benefits but excluding stock-based compensation) and departmental expenses,
including product related public relations, relationships with opinion leaders
and professional societies, health care economics studies, contract pricing and
administration, market information systems, governmental affairs activities for
reimbursement, formulary acceptance and other activities directly related to the
ZIOPHARM Products in the Territory, management and administration of managed
care and national accounts and other activities associated with developing
overall sales and marketing strategies and planning for ZIOPHARM Products in the
Territory.
2.3    “Market and Consumer Research Expenses” means all reasonable compensation
(including customary bonuses and benefits but excluding stock-based
compensation) and departmental expenses for market and consumer research
personnel and payments to Third Parties related to and to the extent use for
conducting and monitoring professional and consumer appraisals of existing, new
or proposed ZIOPHARM Products in the Territory such as market share services
(e.g., IMS data), special research testing and focus groups.
2.4    “Advertising Expenses” shall mean all reasonable costs reasonably
incurred for the advertising and promotion of ZIOPHARM Products in the
Territory.
2.5    “Trade Promotion Expenses” means the actual and reasonable allowances
given to retailers, brokers, distributors, hospital buying groups, etc. for
purchasing, promoting, and distribution of ZIOPHARM Products in the Territory.
This shall include purchasing, advertising, new distribution, and display
allowances as well as free goods, wholesale allowances and reasonable field
sales samples (at the out of pocket cost).
2.6    “Consumer Promotion Expenses” means all reasonable expenses associated
with programs to promote ZIOPHARM Products directly to the end user in the
Territory. This category shall include expenses associated with promoting
products directly to the professional community such as professional samples,
professional literature, promotional material costs, patient aids and detailing
aids.
3.    DISTRIBUTION EXPENSES.
“Distribution Expenses” means the reasonable costs, excluding overhead, incurred
by ZIOPHARM that are directly and reasonably allocable to the distribution of a
ZIOPHARM Product with respect to a particular country where such ZIOPHARM
Product has been launched, excluding any costs included as a deduction in
calculating Net Sales.
4.    ADDITIONAL COMMERCIALIZATION EXPENSES.
“Additional Commercialization Expenses” means the sum of Regulatory and Related
Costs, Third Party Blocking IP Costs, Patent and Trademark Costs, Product
Liability Costs, and Additional Approved Expenses, each of which is specified
below, in each case to the extent directly and reasonably attributable to the
commercialization of the applicable ZIOPHARM Products.
4.1    “Regulatory and Related Costs” means all reasonable costs and expenses
associated with the preparation and filing of marketing and pricing approval
applications, and the maintenance of marketing approvals, for ZIOPHARM Products,
including (i) fees paid to regulatory authorities directly related to NDAs and
Marketing Approvals in the Field, (ii) costs of any regulatory interactions with
respect to ZIOPHARM Products, (iii) costs incurred in securing reimbursement
approvals from public and private payers, and (iv) costs to establish and
maintain a global safety database.
4.2    “Third Party Blocking IP Costs” means royalties, license fees or other
payments, as applicable, reasonably allocable to the development, manufacture or
Commercialization of ZIOPHARM Products paid or payable to Third Parties to
license Blocking Third Party IP owned or controlled by such Third Parties.
4.3    “Patent and Trademark Costs” means all reasonable costs and expenses
incurred by ZIOPHARM or its Affiliates in connection with (i) the preparation,
filing, prosecution, maintenance and enforcement of ZIOPHARM


32

--------------------------------------------------------------------------------




Program Patents, and (ii) establishing, maintaining and enforcing the Patents
and trademarks for ZIOPHARM Products in the Territory.
4.4    “Product Liability Costs” means the reasonable costs associated with (i)
any recall in the Territory, including the cost of any investigations or
corrective actions, (ii) any Excess Product Liability Costs, and (iii) product
liability insurance premiums for policies covering the development, manufacture
or Commercialization of ZIOPHARM Products (as described in Section 9.5).
4.5    “Additional Approved Expenses” means any additional costs and/or expenses
that are incurred in connection with the commercialization of ZIOPHARM Products
and that are approved in advance, in writing, by the Intrexon representatives on
the CC.
5.    POST-LAUNCH PRODUCT R&D EXPENSES.
“Post-Launch Product R&D Expenses” means the reasonable costs, excluding
administrative expenses and costs that are included within Costs of Goods Sold,
of Phase 4 clinical trials and ongoing product support (including manufacturing
and quality assurance technical support, and laboratory and clinical efforts
directed toward the further understanding of product safety and efficacy) and
medical affairs (including regulatory support necessary for product
maintenance), in each case that are (a) specifically attributable to a ZIOPHARM
Product in the countries of the Territory where such ZIOPHARM Product has been
launched and (b) approved by both Parties in writing.
6.    NO DUPLICATION. No item of cost shall be duplicated in any of the
categories comprising Allowable Expenses or in the deductions permitted under
Net Sales or Sublicensing Revenue.




33

--------------------------------------------------------------------------------





FIRST AMENDMENT TO EXCLUSIVE CHANNEL PARTNER AGREEMENT
THIS FIRST AMENDMENT is entered into as of this 13th day of September, 2011 and
serves to amend the Exclusive Channel Partner Agreement entered into by and
between Intrexon Corporation (“Intrexon”) and ZIOPHARM Oncology, Inc.
(“ZIOPHARM”), on January 6, 2011 (the “Agreement”).
WHEREAS, both Intrexon and ZIOPHARM have a mutual interest in amending the
Agreement.
NOW, THEREFORE, the first sentence of Section 2.3(a) of the Agreement is hereby
replaced in its entirety with the following:
“For the JSC, each Party shall designate an equal number of representatives who
are employees of such Party or an Affiliate of such Party (not to exceed four
(4) for each Party) with appropriate expertise to serve as members of the JSC.
For Committees other than the JSC, each Party shall designate an equal number of
representatives who are employees of such Party or an Affiliate of such Party
(not to exceed three (3) for each Party) with appropriate expertise to serve as
members of such Committee; provided, however, the Parties may, from time to
time, increase the total number of representatives of one or more of such
Committees by one (1) additional representative per Party (not to exceed four
(4) for each Party) by agreement in writing, without further amendment of this
Agreement. Third Security shall be deemed to be an Affiliate of Intrexon solely
for purposes of this Section 2.3).”
All other terms and conditions of the Agreement remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to Exclusive Channel Partner Agreement by authorized representative as of the
date written above.
INTREXON CORPORATION
By: /s/ Glenn Nedwin
Name: Glenn Nedwin, Ph.D.
Title: President, Human Therapeutics Division
ZIOPHARM ONCOLOGY, INC.
By: /s/ Jonathan Lewis
Name: Jonathan Lewis, MD, PhD
Title: Chief Executive Officer




